Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 1 of 114 Page ID
                                  #:3064




                              EXHIBIT A
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 2 of 114 Page ID
                                       #:3065

                                                                              Page 1
 1                    UNITED STATES DISTRICT COURT
 2        CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 3

 4                                                    )
       RAUL NOVOA, JAIME CAMPOS FUENTES,              )
 5     ABDIAZIZ KARIM, and RAMON MANCIA,              )
       individually and on behalf of all              )
 6     others similarly situated,                     )
                                                      )
 7                                                    )
                              Plaintiff,              )
 8                                                    )
                    vs.                               )Case No. 5:17-cv-
 9                                                    )02514-JGB-SHKx
                                                      )
10     THE GEO GROUP, INC.                            )
                                                      )
11                            Defendants.             )
                                                      )
12                                                    )
       THE GEO GROUP, INC.,                           )
13                                                    )
                                                      )
14                            Counter-Claimant,       )
                                                      )
15                  vs.                               )
                                                      )
16     RAUL NOVOA, JAIME CAMPOS FUENTES,              )
       ABDIAZIZ KARIM AND RAMON MANCIA,               )
17     INDIVIDUALLY AND ON BEHALF OF ALL              )
       OTHERS SIMILARLY SITUATED                      )
18                                                    )
                             Counter-Defendant.       )
19                                                    )
20                 DEPOSITION OF JAIME CAMPOS FUENTES
21                 SUNDAY, OCTOBER 20, 2019, 8:51 A.M.
22                        LOS ANGELES, CALIFORNIA
23

24     Reported by Armando Pineda, CSR No. 12670
25     Job No. 170392


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 3 of 114 Page ID
                                       #:3066

                                                                              Page 2
 1                    UNITED STATES DISTRICT COURT
 2        CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 3

 4                                                    )
       RAUL NOVOA, JAIME CAMPOS FUENTES,              )
 5     ABDIAZIZ KARIM, and RAMON MANCIA,              )
       individually and on behalf of all              )
 6     others similarly situated,                     )
                                                      )
 7                                                    )
                              Plaintiff,              )
 8                                                    )
                    vs.                               )Case No. 5:17-cv-
 9                                                    )02514-JGB-SHKX
                                                      )
10     THE GEO GROUP, INC,                            )
                                                      )
11                            Defendants.             )
                                                      )
12                                                    )
       THE GEO GROUP, INC.,                           )
13                                                    )
                                                      )
14                            Plaintiff,              )
                                                      )
15                  vs.                               )
                                                      )
16     RAUL NOVOA, JAIME CAMPOS FUENTES,              )
       ABDIAZIZ KARIM, AND RAMON MANCIA,              )
17     INDIVIDUALLY AND ON BEHALF OF ALL              )
       OTHERS SIMILARLY SITUATED,                     )
18                                                    )
                              Defendants.             )
19                                                    )
20            THE DEPOSITION OF JAIME CAMPOS FUENTES, taken
21     at 601 West Fifth Street, Suite 300, Los Angles,
22     California 90071, on Sunday, October 20, 2019, at
23     8:51 a.m., before Armando Pineda, Certified
24     Shorthand Reporter, in and for the State of
25     California.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 4 of 114 Page ID
                                       #:3067

                                                                              Page 3
 1     APPEARANCES:
 2

 3     For the Defendant and Counter-Claimant:
 4                  AKERMAN
                    By: COLIN BARNACLE, ESQ.
 5                  1900 Sixteenth Street
                    Denver, Colorado 80202
 6

 7

 8     For the Plaintiff and Counter-Defendant:
 9                  LAW OFFICES OF ANDREW FREE
                    By: ANDREW FREE, ESQ.
10                  P.O. Box 90568
                    Nashville, Tennessee 37209
11

12

13     For the Plaintiff and Counter-Defendant:
14                  BURNS CHAREST
                    BY: LYDIA WRIGHT, ESQ.
15                  365 Canal Street
                    New Orleans, Louisiana 70130
16

17

18     Also Present:      Jacqueline Moore, Spanish Interpreter
19

20

21

22

23

24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 5 of 114 Page ID
                                       #:3068

                                                                               Page 4
 1                                   INDEX
 2     WITNESS:      Jaime Campos Fuentes
 3     EXAMINATION                                                    PAGE
 4     By Mr. Barnacle                                                4, 101
 5     By Mr. Free                                                    94
 6

 7

 8

 9                        QUESTIONS NOT ANSWERED
10                        PAGE               LINE
11                        11                 9
                          18                 4
12                        29                 24
                          87                 23
13

14

15

16                        Answer Marked Confidential
17                        PAGE               LINE
18                        18                 18
19

20

21

22

23

24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 6 of 114 Page ID
                                       #:3069

                                                                               Page 5
 1                            INDEX TO EXHIBITS
 2     EXHIBITS                                                       MARKED
 3     Exhibit 1     Spanish Declaration for Jaime Fuentes             31
 4     Exhibit 2     Detainee file for Jaime Fuentes                   33
 5     Exhibit 3     Commissary activity form for                      56
                     Jaime Fuentes
 6
       Exhibit 4 Resident account summary for                          64
 7               Jaime Fuentes
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 7 of 114 Page ID
                                       #:3070

                                                                              Page 6
 1                       SUNDAY, OCTOBER 20, 2019
 2                                 8:51 A.M.
 3                        LOS ANGELES, CALIFORNIA
 4

 5                            JACQUELINE MOORE,
 6     being called as an interpreter, was first duly sworn
 7         to translate English to Spanish and Spanish to
 8         English the testimony of the following witness:
 9

10                          JAIME CAMPOS FUENTES,
11     having been first duly sworn, testified through the
12             Spanish/English interpreter as follows:
13

14                                EXAMINATION
15     BY MR. BARNACLE:
16            Q.    Okay.    All right.     Good morning,
17     Mr. Campos Fuentes.
18                  Is it okay if we refer to you as
19     Mr. Fuentes?
20            A.    It's okay.
21            Q.    My name is Colin Barnacle, and I represent
22     the Geo Group in this lawsuit, and I'm going to be
23     asking you a series of questions today about your
24     lawsuit against the company.
25                  It's very important that you answer all of


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 8 of 114 Page ID
                                       #:3071

                                                                              Page 7
 1     my questions truthfully today.          As you --
 2            A.    Okay.
 3            Q.    As you've just experienced, you swore
 4     under oath to tell the truth.
 5            A.    Yes.
 6            Q.    Do you understand that there's a penalty
 7     of perjury if you don't tell the truth?
 8            A.    Yes.
 9            Q.    It's against the law not to the tell the
10     truth.
11            A.    Yes.
12            Q.    Okay.    And obviously we have a court
13     reporter here today, and the court reporter is going
14     to be taking down your testimony word for word.
15            A.    Yes.
16            Q.    Okay.    So it's really important that we
17     give verbal answers.
18            A.    Okay.    All right.
19            Q.    Yeses and nos.
20            A.    Yes.
21            Q.    And no "uh-huh" and "huh-uh" and shrugs
22     and things like that.
23            A.    Yes.
24            Q.    We obviously also have a translator, and
25     I'm going to do my best to ask questions as clearly,


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 9 of 114 Page ID
                                       #:3072

                                                                              Page 8
 1     and you're going to answer questions, and she's
 2     going to be translating them.          I'm going to try not
 3     to --
 4            A.    All right.
 5            Q.    I'm going to try not to talk over you.
 6            A.    All right.
 7            Q.    And we'll let each other answer finish
 8     what we're saying before we answer.
 9            A.    All right.
10            Q.    With my questions, if you don't understand
11     what I'm asking you, please let me know.
12            A.    All right.
13            Q.    If you want me to repeat a question,
14     please ask.
15            A.    Perfect.
16            Q.    And if you don't tell me you don't
17     understand it, I'm going to assume that you do; is
18     that okay?
19            A.    Okay.
20            Q.    Okay.    You're free to take breaks whenever
21     you feel the need to.
22            A.    Perfect.
23            Q.    And if you need to, just let me know.
24            A.    All right.
25            Q.    The only thing that I ask is we don't take


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 10 of 114 Page ID
                                        #:3073

                                                                              Page 9
 1      a break while a question is pending.
 2             A.   Okay.    All right.
 3             Q.   Do you understand these questions so far?
 4             A.   Yes.
 5             Q.   And you understand these directions so
 6      far?
 7             A.   Yes.
 8             Q.   Mr. Fuentes --
 9                  MR. FREE:     Counsel, I'm sorry.       Can we do
10      one housekeeping thing?
11                  MR. BARNACLE:      Absolutely.
12                  MR. FREE:     The interpreter is more --
13                  Can I just inquire.        Are you federally
14      certified or certified in California?
15                  THE INTERPRETER:       I am certified by the
16      State of California.
17                  MR. FREE:     But not in any district court?
18                  THE INTERPRETER:       No, I am not.
19                  MR. FREE:     Okay.    We're going to lodge an
20      objection to the interpreter.          If it becomes an
21      issue, we'll work on it.
22                  MR. BARNACLE:      Understood.
23      BY MR. BARNACLE:
24             Q.   Mr. Fuentes, are you taking any
25      medications today that prohibit you from


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 11 of 114 Page ID
                                        #:3074

                                                                             Page 10
 1      understanding my questions or telling the truth
 2      today?
 3            A.    No.
 4            Q.    Are you under the influence of any drugs
 5      or alcohol today?
 6            A.    No.
 7            Q.    Okay.    Is there any reason why you can't
 8      give your best and truthful testimony today?
 9            A.    No.
10            Q.    Okay.    Have you ever been deposed before?
11            A.    No.
12            Q.    Okay.    Have you ever been a witness in a
13      legal proceeding?
14            A.    No.
15            Q.    Have you never been a witness in any sort
16      of immigration proceeding before?
17                  MR. FREE:     Objection form.
18                  You can answer the question.
19                  THE WITNESS:      Oh, no.
20      BY MR. BARNACLE:
21            Q.    Okay.    I'm going to ask you a couple of
22      questions about what you did to prepare for today's
23      deposition.
24                  Did you review any documents to prepare
25      for today?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 12 of 114 Page ID
                                        #:3075

                                                                             Page 11
 1            A.    Yes.
 2                  MR. FREE:     Objection to the extent that it
 3      calls for work product.
 4                  MR. BARNACLE:      Okay.    I'm sorry.     What was
 5      the answer?     Can you repeat the answer, please?
 6                  (Record read)
 7      BY MR. BARNACLE:
 8            Q.    Can you tell me what documents you
 9      reviewed?
10                  MR. FREE:     Objection.     The witness is not
11      going to answer information that would reveal
12      attorney-client priveledged work product.             I'm going
13      to instruct the witness not to answer.
14                  THE WITNESS:      Okay.
15      BY MR. BARNACLE:
16            Q.    Do you have any copies of the documents
17      that you reviewed with you today?
18                  MR. FREE:     Same objection.      I'm
19      instructing the witness not to answer.
20                  MR. BARNACLE:      You're instructing him not
21      to say "yes" or "no" to that question?
22                  MR. FREE:     I'm instructing him not to
23      answer questions that would reveal the
24      attorney-client privilege or work product doctrine.
25                  MR. BARNACLE:      I'm asking him simply does


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 13 of 114 Page ID
                                        #:3076

                                                                             Page 12
 1      he have documents with him today that he reviewed.
 2      I'm not asking for the subject of them or copies of
 3      them.    Does he have them with him.
 4                  MR. FREE:     Okay.     You can answer that
 5      question.
 6                  THE WITNESS:      No.
 7      BY MR. BARNACLE:
 8            Q.    Okay.    When did you review documents?
 9            A.    Yesterday.
10            Q.    Okay.    How long did you spend looking at
11      those documents?
12                  MR. FREE:     Objection.
13                  You can answer.
14                  THE WITNESS:      A couple of hours.
15      BY MR. BARNACLE:
16            Q.    Did you meet with anybody to look at those
17      documents?
18            A.    Yes.
19            Q.    Who did you meet with?
20            A.    With my attorneys.
21            Q.    Tell me who those attorneys were.
22            A.    The ones who are here present.          Ms. Lydia
23      and Mr. Andrew.
24            Q.    Was there anybody else present for that
25      meeting?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 14 of 114 Page ID
                                        #:3077

                                                                             Page 13
 1            A.    No.
 2            Q.    Okay.    Did you meet with anyone else to
 3      discuss your deposition before today?
 4            A.    Yes.
 5            Q.    Who else did you meet with?
 6            A.    With Ms. Yolanda.
 7            Q.    Can you tell me who Ms. Yolanda is?
 8            A.    She's my sponsor.
 9            Q.    Can you explain to me what a sponsor is?
10                  MR. FREE:     I'm going to lodge a limited
11      objection.     He can respond to the extent that the
12      question calls for attorney-client privilege
13      information or work product -- work product
14      protected information that relates to Ms. Brown is
15      our interpreter.
16                  I'm going to instruct him not to answer
17      those questions.      She's a trusted interpreter that
18      we're using.
19                  You can answer questions about the facts
20      of the communication but not any of the content.
21                  Do you understand?
22                  THE WITNESS:      Yes.
23                  MR. FREE:     Is that fair?
24                  MR. BARNACLE:      I'm going to indicate on
25      the record that that's fair because I don't


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 15 of 114 Page ID
                                        #:3078

                                                                             Page 14
 1      necessarily agree with you.
 2                  MR. FREE:     You think he shouldn't be able
 3      to talk to his lawyers?
 4                  MR. BARNACLE:      Certainly he can talk to
 5      his lawyers with an interpreter.          I have no
 6      independent basis to understand that she's an
 7      interpreter or what her role as an interpreter is.
 8                  MR. FREE:     Fair.
 9                  MR. BARNACLE:      Although to the extent --
10                  MR. FREE:     Other than me telling you as an
11      officer of the Court.
12                  MR. BARNACLE:      Obviously.
13                  MR. FREE:     Okay.    So with all of those
14      objections, if you had a question --
15                  MR. BARNACLE:      Understood.     Sure.
16      BY MR. BARNACLE:
17            Q.    When did you meet with your sponsor to
18      discuss your deposition?
19            A.    Yesterday.
20            Q.    Was she present during your meeting with
21      your lawyers?
22            A.    Yes.
23                  THE INTERPRETER:       The witness has just
24      stated in English, yes.
25      / / /


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 16 of 114 Page ID
                                        #:3079

                                                                             Page 15
 1      BY MR. BARNACLE:
 2            Q.    When I asked you previously who else was
 3      there, you didn't indicate your sponsor, right?
 4            A.    No.
 5            Q.    Why?
 6            A.    You asked me who I had spoken to.
 7            Q.    Okay.    So you spoke to your lawyers, and
 8      your sponsor was interpreting what you were saying.
 9                  Is that the role she played?
10            A.    She was translating from English into
11      Spanish for me.
12            Q.    Understood.
13                  You met with your sponsor separately
14      without your lawyers to talk about your deposition?
15            A.    No.
16            Q.    Can you give me your full legal name?
17            A.    Jaime Roberto Campos Fuentes.
18            Q.    Okay.    Have you ever used any other name?
19            A.    No.
20            Q.    What is your current address?
21

22

23

24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 17 of 114 Page ID
                                        #:3080

                                                                             Page 16
 1

 2

 3

 4             Q.    What is your date of birth?
 5

 6             Q.    Do you have an e-mail address that you
 7      use?
 8             A.    Yes.
 9             Q.    What is your e-mail address?
10

11             Q.    Do you have any other e-mail addresses
12      that you use?
13             A.    I usually use it for accounts.         I'm not
14      really familiar with e-mails.
15             Q.    So is that the only e-mail address that
16      you use?
17             A.    Since I created it, I have not sent any
18      e-mail.     I just use it to go onto my social media
19      automatically.
20             Q.    Prior to your deposition today, have you
21      had any conversations with Raul Novoa?
22             A.    Yes.
23             Q.    And can you tell me when you had
24      conversations with Mr. Novoa?
25             A.    Do you want exact dates?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 18 of 114 Page ID
                                        #:3081

                                                                             Page 17
 1             Q.   If you have them.
 2             A.   No, I don't recall exact dates, but I did
 3      get together with him several times.
 4             Q.   Okay.    When you say "several times," how
 5      many do you think that is?
 6             A.   Two to three.
 7             Q.   Can you tell me generally when you think
 8      those meetings were?
 9             A.   Excuse me?
10             Q.   Do you know generally when those meetings
11      were?
12             A.   Since last year.
13             Q.   So over the last year you have met with
14      Mr. Novoa two to three times?
15             A.   Yes.
16             Q.   When was the last time you talked with
17      Mr. Novoa?
18             A.   Yesterday.
19             Q.   Yesterday.
20                  Did you meet with him with your lawyers
21      and your sponsor?
22             A.   Yes.
23             Q.   Okay.    Was he in the same meeting with
24      you?
25             A.   Are you talking to me directly about


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 19 of 114 Page ID
                                        #:3082

                                                                             Page 18
 1      Mr. Novoa or the representative of Mr. Novoa?
 2             Q.   I'm asking you if Mr. Novoa was present in
 3      the meeting you discussed previously with your
 4      lawyers and your sponsor?
 5             A.   No.
 6             Q.   Okay.    So did you meet -- you met
 7      separately with Mr. Novoa?
 8             A.   No.
 9             Q.   Who was in the meeting with you and
10      Mr. Novoa?
11             A.   My attorneys.
12             Q.   Same attorneys that are sitting here right
13      now?
14             A.   Yes.
15             Q.   Did he have different lawyers?
16             A.   No.
17             Q.   So the meeting had you with Novoa -- it
18      was with all of the attorneys that are sitting here
19      today?
20                  MR. FREE:     Objection.     Misstates his
21      testimony.
22                  You can answer.
23                  THE WITNESS:      Could you repeat the
24      question, please?
25      / / /


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 20 of 114 Page ID
                                        #:3083

                                                                             Page 19
 1      BY MR. BARNACLE:
 2            Q.    So the meeting that you had yesterday with
 3      Mr. Novoa was with your attorneys who are sitting
 4      here at this table today?
 5            A.    Yes.
 6            Q.    Did you have any conversations with
 7      Mr. Novoa outside of the presence of your lawyers?
 8            A.    No.
 9            Q.    Okay.    Have you ever had any conversations
10      with Mr. Abdiaziz Karim?
11            A.    No.
12            Q.    How about Mr. Ramon Mancia?
13            A.    No.
14            Q.    You referenced some other meeting that you
15      had with Mr. Novoa prior to yesterday?
16            A.    I was referring to -- with the attorneys
17      as a representative.
18            Q.    Okay.    So every meeting that you've had
19      with Mr. Novoa has been in the presence of your
20      attorneys?
21            A.    I have gotten together with the attorneys.
22            Q.    Have you ever met with Mr. Novoa
23      separately?
24            A.    No.
25            Q.    Separate from your lawyers?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 21 of 114 Page ID
                                        #:3084

                                                                             Page 20
 1            A.    No, no, no.
 2            Q.    Do you have a cellphone number?
 3            A.    Yes.
 4            Q.    Can you tell me what it is?
 5                  MR. FREE:     Objection.     Relevance.     And
 6      unless you're going to demonstrate some nonharassing
 7      reason why you need that, I'm going to instruct the
 8      witness not to answer.
 9                  MR. BARNACLE:      Okay.    First of all, that's
10      not an appropriate objection.          Nonetheless we're
11      entitled to know his E-mail address and his cell
12      phone number in the event we have to get discovery
13      on text messages he might have sent with Mr. Novoa
14      outside of your presence.
15                  MR. FREE:     You can give him your telephone
16      number.    We're going to mark it as personally
17      identifiable information under our protective order.
18

19      BY MR. BARNACLE:
20            Q.    Thank you.
21                  I think you referenced earlier that you
22      have an e-mail address so you can access social
23      media accounts; is that correct?
24            A.    Yes.
25            Q.    Can you tell me what social media accounts


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 22 of 114 Page ID
                                        #:3085

                                                                             Page 21
 1      you're referring to?
 2            A.    It's Facebook.
 3            Q.    Anything else?
 4            A.    Whatsapp.
 5            Q.    Whatsapp.     Okay.    Facebook and Whatsapp.
 6                  Anything else?
 7            A.    No.
 8            Q.    Okay.    What is your Facebook handle?
 9

10            Q.    When did you start using Facebook under
11      that handle?
12            A.    I don't recall.       A long time ago.
13            Q.    Fair enough.
14                  How about Whatsapp?        What is your Whatsapp
15      handle?
16

17            Q.    Okay.    Do you know how long you've had
18      that handle for Whatsapp?
19            A.    Since I've had the phone.
20            Q.    Okay.    When did you first have the phone?
21            A.    For three years since I've been here --
22      well, I'm sorry.      A year and a half.
23            Q.    When you refer to the phone, are you
24      referring to a cell phone associated with the number
25      that you gave us previously?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 23 of 114 Page ID
                                        #:3086

                                                                             Page 22
 1            A.    Yes.
 2            Q.    Okay.    Are you currently married?
 3            A.    No.
 4            Q.    Have you ever been married?
 5            A.    No.
 6            Q.    Do you have any children?
 7            A.    Yes.
 8            Q.    How many children?
 9            A.    Two.
10            Q.    What are their ages?
11            A.    One is 12 years old, and the little girl
12      is three years and seven months old.
13            Q.    Do they live with you?
14            A.    No.
15            Q.    Who do they live with?
16            A.    With their moms.
17            Q.    Can you tell us what your country of
18      citizenship is?
19            A.    El Salvador.
20            Q.    Okay.    What currently is your immigration
21      status in the United States?
22                  MR. FREE:     Objection to the extent it
23      calls for a legal conclusion.
24                  But can answer your understanding.
25                  THE WITNESS:      Okay.    I'm unaware of what


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 24 of 114 Page ID
                                        #:3087

                                                                             Page 23
 1      the last judge's decision is.
 2                  MR. FREE:     I'm going to ask for if an
 3      objection to the interpretation.          I believe he's
 4      saying ultimo decision.        Was the final decision as
 5      opposed to last.      We're just going to put that
 6      objection on the record.
 7                  MR. BARNACLE:      Okay.
 8      BY MR. BARNACLE:
 9            Q.    When was that final decision, if you know?
10            A.    It's scheduled for January 2nd of next
11      year.
12            Q.    To the extent that you are aware -- what
13      was your immigration status while you were a
14      detainee at Adelanto?
15                  MR. FREE:     Same objection to the extent it
16      calls for a legal conclusion about -- or his
17      awareness about a legal conclusion.
18                  But you can explain again your response to
19      his question.
20                  THE WITNESS:      Could you repeat that,
21      please?
22      BY MR. BARNACLE:
23            Q.    Yes.
24                  I believe I asked to the extent that you
25      were aware, what was your immigration status when


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 25 of 114 Page ID
                                        #:3088

                                                                             Page 24
 1      you were detained at the Adelanto facility.
 2            A.    I was there as a detainee at the GEO
 3      facilities.
 4            Q.    Do you understand what your immigration
 5      status in the United States was while you were
 6      detained at Adelanto?
 7            A.    I am asking for asylum.
 8            Q.    Okay.    To the extent that you know, were
 9      you work authorized in the United States while you
10      were detained at the Adelanto facility?
11            A.    Repeat the question, please.
12            Q.    To the extent that you know -- were you
13      work authorized in the United States?
14            A.    No.
15                  MR. FREE:     I'm going to object to the
16      form, but you can put the answer on the record.
17      He's answered no.
18      BY MR. BARNACLE:
19            Q.    Are you aware of any of your fellow
20      detainees at Adelanto who were work authorized in
21      the United States while you were at the Adelanto
22      facility?
23            A.    I'm totally unaware.
24            Q.    Okay.    You said you were seeking asylum
25      while you were detained at Adelanto, correct?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 26 of 114 Page ID
                                        #:3089

                                                                             Page 25
 1            A.    Uh-huh, correct.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 27 of 114 Page ID
                                        #:3090

                                                                             Page 26
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18            Q.    Okay.    So immigration detained you.
19                  Where did they detain you?
20            A.    As far as I know, it would be in Jacumba.
21                  MR. FREE:     I will object to the
22      interpretation.
23      BY MR. BARNACLE:
24            Q.    Is that a U.S. town across the border of
25      Mexico?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 28 of 114 Page ID
                                        #:3091

                                                                             Page 27
 1            A.    I'm unaware of the immigration documents.
 2      It said Jacumba.
 3            Q.    Understood.
 4                  You said -- you said immigration detained
 5      you; is that correct?
 6            A.    Yes.
 7            Q.    Do you understand, sitting here today,
 8      what immigration is?
 9                  MR. FREE:     Objection to the form.
10                  You can answer, if you understand.
11                  THE WITNESS:      Could you repeat that,
12      please?
13      BY MR. BARNACLE:
14            Q.    Sitting here today, you referenced that
15      you were detained by immigration.           Sitting here
16      today, do you know what immigration is?
17                  MR. FREE:     Same objection.
18                  You can answer.
19                  THE WITNESS:      The officers from the patrol
20      guard.
21      BY MR. BARNACLE:
22            Q.    I guess my question then is did the GEO
23      group detain you?
24            A.    No.
25            Q.    Did you have any conversations,


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 29 of 114 Page ID
                                        #:3092

                                                                             Page 28
 1      communications at all, with GEO in El Salvador
 2      before you fled?
 3            A.    No.
 4            Q.    Did GEO have anything to do with your
 5      decision to flee?
 6            A.    No.
 7            Q.    I think you said you were detained by
 8      immigration.
 9                  Is it immigration that took you to the GEO
10      facility?
11            A.    I was detained by guard patrol.           I was
12      taken for a certain time to a place known as ICE.
13                  MR. FREE:     I'm sorry.     I will object to
14      the translation.
15                  THE INTERPRETER:       This is the interpreter
16      speaking, Counsel.       May I interpreter seek
17      clarification.
18                  MR. FREE:     Sure.
19                  THE INTERPRETER:       I just want to find out
20      if the word he used stays in Spanish, or if it is
21      called "the cooler," which would be --
22                  MR. FREE:     The icebox.     Llelera.
23                  INTERPRETER:      Thank you.     Then I do not
24      seek clarification.
25                  The interpreter would like to make a


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 30 of 114 Page ID
                                        #:3093

                                                                             Page 29
 1      correction for the record.         When the interpreter
 2      said "ICE," the interpreter should have said "the
 3      cooler."
 4      BY MR. BARNACLE:
 5            Q.    Okay.    Can you tell me what the cooler is?
 6            A.    That's how I know it.        It's a place where
 7      people are confined while there is a space where the
 8      detainees can be taken to.
 9            Q.    Okay.    Is the cooler the same as the
10      Adelanto facility?
11            A.    No.
12            Q.    So how long did you spend at the cooler?
13            A.    I think about eight to ten days.
14            Q.    Okay.    Tell me.     Where did you go after
15      you left the cooler?
16            A.    Adelanto.
17            Q.    And did GEO, as far as you know, operate
18      the cooler?
19            A.    I'm unaware.
20            Q.    And are you currently employed?
21            A.    I work for myself.
22            Q.    Okay.    What do you do?
23            A.    Whatever I can find.        Cleaning, gardening.
24            Q.    Okay.    So do you have jobs that you do for
25      people?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 31 of 114 Page ID
                                        #:3094

                                                                             Page 30
 1            A.    Well, if they hire me.
 2            Q.    Okay.    So tell me the last job you were
 3      hired to do?
 4            A.    I cleaned a storage, a garage.
 5            Q.    How much did you make for that job?
 6            A.    Twenty dollars.
 7            Q.    Okay.    What was the job that you had
 8      before that?
 9            A.    I cleaned a garden -- I fixed up a garden.
10            Q.    How much did you make for that job?
11            A.    I was paid $100.
12            Q.    Okay.    How do people know to hire you?
13                  MR. FREE:     Objection.     Calls for
14      speculation.
15                  You can answer.
16                  THE WITNESS:      There's a place called Home
17      Depot, and you go there, and you ask somebody if
18      they need help, and they ask you, what can you do.
19      BY MR. BARNACLE:
20            Q.    What Home Depot did you go to, to find
21      work?
22            A.    That's an opportunity in order to survive.
23            Q.    Understood.
24                  What Home Depot do you go to, to find
25      work?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 32 of 114 Page ID
                                        #:3095

                                                                             Page 31
 1            A.    Gardena, Los Angeles.        It all depends on
 2      where I am.
 3                  (Exhibit 1 was marked for identification.)
 4      BY MR. BARNACLE:
 5            Q.    Mr. Fuentes, what I have handed you is
 6      going to be identified as Exhibit 1.
 7                  Can you tell me what this document is?
 8            A.    This is my statement.
 9            Q.    Is this an accurate copy of your
10      statement?
11            A.    Yes.
12            Q.    Can you tell me what you did to prepare
13      this statement?
14                  MR. FREE:     I'm going to object to the
15      extent that it calls for information about
16      communications with his counsel or interpreters or
17      legal workers acting on their behalf.
18                  You can answer anything that doesn't
19      involve your communications with your lawyers or
20      their staff or their interpreters.
21                  THE WITNESS:      I had an interview with my
22      attorneys of what I had lived inside GEO.
23      BY MR. BARNACLE:
24            Q.    Okay.    And this is an accurate reflection
25      of your answers during that interview?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 33 of 114 Page ID
                                        #:3096

                                                                             Page 32
 1                  MR. FREE:     I'm going to object, and I will
 2      instruct the witness not answer.          That's privileged.
 3                  MR. BARNACLE:      I'm simply asking whether
 4      it's an accurate reflection of his answers to an
 5      interview.
 6                  MR. FREE:     Same objection.      You have his
 7      declaration.
 8      BY MR. BARNACLE:
 9            Q.    Did anyone help you with the substance of
10      your declaration?
11                  MR. FREE:     Objection.     Vague.
12                  You can answer, if you know.
13                  THE WITNESS:      Repeat that question.
14      BY MR. BARNACLE:
15            Q.    Did anybody help you with the answers to
16      your declaration?
17                  MR. FREE:     Objection.     Vague.
18                  You can answer, if you know.
19                  THE WITNESS:      Let me repeat.      This is
20      something that I lived.        My declaration is sworn
21      about what I lived at GEO.
22      BY MR. BARNACLE:
23            Q.    Okay.    Fair enough.
24                  If you could turn to paragraph 6, if you
25      could please read that for the record.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 34 of 114 Page ID
                                        #:3097

                                                                             Page 33
 1            A.    "I learned about the work program when I
 2      entered Adelanto facility, and I requested to
 3      participate in the program."
 4                  MR. FREE:     Do you want me to keep this?
 5                  MR. BARNACLE:      We're going to refer back
 6      to it a couple of times.
 7                  (Exhibit 2 was marked for identification.)
 8      BY MR. BARNACLE:
 9            Q.    Mr. Fuentes, Exhibit 2 is in front of you.
10      It's a copy of your detainee file from Adelanto
11      facility.
12                  Can you please turn to page 2 GEO-Novoa
13      29767, and you'll see there are numbers in the very
14      bottom right corner.       Just let me know when you're
15      there.
16                  MR. FREE:     Counsel, is going to turn the
17      page to 29767.
18                  I'm instructing the witness.
19                  You can take as much time as you need to
20      review this document before answering the questions.
21                  THE WITNESS:      Uh-huh.    Okay.
22      BY MR. BARNACLE:
23            Q.    Okay.    So when you say in your declaration
24      that you requested to take part in the program, is
25      this the form that you used to request participation


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 35 of 114 Page ID
                                        #:3098

                                                                             Page 34
 1      in the program?
 2            A.    No, this is an application that GEO gives
 3      to fill those vacancies in which one can apply.
 4            Q.    Okay.    So when you say you requested to
 5      take part in the program, can you tell me what you
 6      did to request participation?
 7                  THE INTERPRETER:       Interpreter correction.
 8      At GEO there are documents called KITE.
 9                  MR. FREE:     KITEs.
10                  THE WITNESS:      And you fill them out, and
11      you hand them to the officers from GEO.
12      BY MR. BARNACLE:
13            Q.    Okay.    So did you request to take part in
14      the work program via a KITE?
15            A.    Yes.
16            Q.    Did they immediately grant you the ability
17      to work?
18            A.    No.    You work without the right of getting
19      paid for a while, while you wait to be given the
20      position in cleaning or another available position.
21            Q.    If you can please turn to 29753, is this a
22      KITE?
23            A.    Yes.
24            Q.    Can you tell us what you're asking for in
25      this KITE?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 36 of 114 Page ID
                                        #:3099

                                                                             Page 35
 1            A.    It's in English.       It was filled out for me
 2      by an officer.      I don't write nor understand
 3      English.
 4            Q.    In your review of this KITE, do you have
 5      any ability to understand what it is that you were
 6      asking to do?
 7            A.    In this document?
 8            Q.    Yes.
 9            A.    Let me repeat.      It's in English.
10            Q.    So from what I can tell under the other
11      request language what I can read is, "Will like to
12      be on the list of cleaners.         Thank you.     Happy new
13      year."
14            A.    Okay.
15            Q.    And the date is 1/3 of '17.
16            A.    Yes.    While I was detained at Adelanto, I
17      entered on December 27th and the ones who were
18      working for GEO, I saw that they would put in a KITE
19      because they were paid one dollar, and I talked to
20      an officer -- the one who signed here below and the
21      captain confirmed it.        Personnel from GEO, right, so
22      you can become part of a consideration to have the
23      job for one dollar while I worked without receiving
24      pay or for a plate of extra food while I was on the
25      work list.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 37 of 114 Page ID
                                        #:3100

                                                                             Page 36
 1            Q.    Okay.    So reading this form, the response
 2      states, "You're application is on file.            Jobs are
 3      assigned first come first serve based on date of
 4      application.     You must wait your turn."
 5                  MR. FREE:     What is the question?
 6                  MR. BARNACLE:      I haven't asked it yet.
 7                  MR. FREE:     That's what I'm saying.
 8      BY MR. BARNACLE:
 9            Q.    Do you understand that was the answer to
10      your request to take part in the volunteer work
11      program?
12            A.    That was an application that I submitted.
13      The answer is when I'm already assigned, and they
14      start paying me one dollar.         Up until then, I am
15      hired by GEO.      In the meantime I need to work for
16      free without having the right to be paid.
17            Q.    So your testimony today under oath is that
18      while you waited to be put on the volunteer work
19      program payment system, you worked for no pay; is
20      that correct?
21            A.    Yes, or for a plate of extra food.
22            Q.    Okay.    Can you point -- go back to
23      Exhibit 1 and point me to anywhere in your exhibit,
24      in your declaration, of your experience at Adelanto
25      where you state that before you were allowed to work


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 38 of 114 Page ID
                                        #:3101

                                                                             Page 37
 1      for a dollar in the volunteer work program, you were
 2      forced to work for no pay?
 3                  MR. FREE:     Take as much time as you need
 4      to review that declaration.
 5                  THE WITNESS:      Could you repeat the
 6      question, please?
 7      BY MR. BARNACLE:
 8            Q.    I asked you to review your declaration in
 9      Exhibit 1 and identify anywhere that you have stated
10      in your declaration that after you applied to work
11      in the volunteer work program for a dollar a day,
12      GEO required you to work without pay while you
13      awaited a position?
14            A.    In paragraph 7, 8, and 11, 12.
15            Q.    Okay.    If we go back to Exhibit 2 -- and
16      we're going to turn back to page GEO-Novoa 29767 --
17      when we looked at this previously -- and I think you
18      indicated that this was the actual application that
19      you filled out in order to work in the volunteer
20      work program; is that correct?
21            A.    Yes.
22            Q.    So when you signed up for the program, did
23      you understand that you had received one dollar a
24      day for any work that you performed?
25            A.    Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 39 of 114 Page ID
                                        #:3102

                                                                             Page 38
 1            Q.    Okay.    When you entered the Adelanto
 2      facility, did you also receive any sort of handbook
 3      from GEO?
 4            A.    Yes.
 5            Q.    Did the handbook say anything to you about
 6      the volunteer work program, if you remember?
 7                  MR. FREE:     Objection.     Vague.
 8                  Answer if you know.
 9                  THE WITNESS:      Yes, it says it.
10      BY MR. BARNACLE:
11            Q.    Okay.    Did the handbook also talk about
12      the payment of one dollar a day for work in the
13      volunteer work program?
14            A.    Yes.
15            Q.    Okay.    So now we're going to go back to
16      Exhibit 1, which is your declaration.            If we look at
17      paragraph 7 it says you worked as a janitor in the
18      work program.
19                  Do you recall when you began work as a
20      janitor in the program work?
21            A.    I don't recall the exact date when they
22      started paying me the dollar, but I started working
23      December 27th doing cleaning or janitorial work.
24            Q.    So I think you just -- correct me if I'm
25      misunderstanding this.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 40 of 114 Page ID
                                        #:3103

                                                                             Page 39
 1                  You said you began work as a janitor on
 2      December 27th of 2016; is that correct?
 3                  MR. FREE:     Objection.     Misstates
 4      testimony.
 5                  You can answer.
 6                  THE WITNESS:      Since GEO took me or
 7      detained me, we started working for GEO cleaning
 8      inside the unit.
 9      BY MR. BARNACLE:
10            Q.    Okay.    So when you talked about the work
11      that you started doing when you first came to
12      Adelanto, you're referring to the work that you did
13      inside of your housing unit?
14            A.    My housing unit.       Let me specify and
15      clarify that it's my bed, and I do have to fix it.
16      Other than my bed, I did work for GEO with no pay.
17            Q.    Okay.    So the question I asked was when
18      you first came to Adelanto, I believe you testified
19      that you began working as a janitor in your housing
20      unit; is that correct?
21                  MR. FREE:     Objection.     Misstates
22      testimony.
23                  THE WITNESS:      Yes.
24      BY MR. BARNACLE:
25            Q.    Okay.    When I -- and what I'm asking you


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 41 of 114 Page ID
                                        #:3104

                                                                             Page 40
 1      to clarify is what work you're talking about.
 2                  Are you referring to janitorial work
 3      inside of your housing unit?
 4             A.   Let me repeat.      The housing unit is my
 5      bed.    I fix up my bed every day.        For GEO -- working
 6      that housing unit is cleaning the shower, microwave,
 7      hallways, the officers' offices, and I worked while
 8      I was detained without any pay.          Just for one dollar
 9      or an extra plate of food, and I consider that to be
10      illegal.
11             Q.   Okay.    So the work that you did when you
12      first came to the facility -- is it your testimony
13      that all you did was clean your bed?
14             A.   Yes.
15             Q.   Did you do any of the other work you just
16      testified to before you applied to work in the
17      volunteer work program?
18                  MR. FREE:     Objection to form.       Maybe -- do
19      you want to clarify?       Is it the application or the
20      KITE?
21                  MR. BARNACLE:      Good.
22                  MR. FREE:     We're asking the same question.
23      You're asking the same question.
24      BY MR. BARNACLE:
25             Q.   We know that you submitted a KITE to


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 42 of 114 Page ID
                                        #:3105

                                                                             Page 41
 1      participate in the volunteer work program.             I'm just
 2      trying to understand what work you did from the time
 3      that you entered the facility and the time that you
 4      submitted the KITE to participate in the volunteer
 5      work program?
 6                  So can you clarify that for me?
 7            A.    What work did I do?
 8            Q.    Yes.
 9            A.    I cleaned intake, the offices of the
10      captains from GEO, the officer's offices, the GEO
11      hallways, showers, microwaves.          I did everything
12      free while I was waiting to get the job for one
13      dollar.
14            Q.    Did you do that work before you submitted
15      your KITE?
16            A.    Yes.
17            Q.    So from the day you entered Adelanto,
18      you -- before you even submitted a KITE to work in
19      the volunteer work program, it's your testimony that
20      you cleaned all of the things that you just
21      testified that you cleaned?
22            A.    Yes.
23            Q.    Okay.    I guess I'm going to ask you to go
24      back to Exhibit 1 and point to me where it is in
25      that declaration that you make that allegation?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 43 of 114 Page ID
                                        #:3106

                                                                             Page 42
 1                  MR. FREE:     Objection to the form.
 2                  You can answer, if you know.
 3                  THE WITNESS:      In seven, eight.
 4      BY MR. BARNACLE:
 5            Q.    Is that it?
 6            A.    Yes.
 7            Q.    Okay.    So let's look at your -- let's look
 8      at the same document, and let's look at paragraph
 9      eight, and it says you also worked as a laundry
10      worker in the work program; is that correct?
11            A.    Yes.
12            Q.    Do you remember when you first started
13      working as a laundry worker?
14            A.    No.
15            Q.    Okay.    So you worked as both a janitor and
16      as a laundry worker; is that correct?
17            A.    Yes.
18            Q.    And did you work as a janitor the entire
19      time that you were at the facility?
20            A.    I worked all of the time and also the
21      times that the officers would bring us.            I did not
22      have a specific schedule.         If they would bring me at
23      2:00 a.m., 3:00 p.m., 7:00 p.m.
24            Q.    So did you work as both a janitor and as a
25      laundry worker at the same time?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 44 of 114 Page ID
                                        #:3107

                                                                             Page 43
 1            A.    Not at the same time.        Different
 2      schedules.
 3            Q.    Not at the same time but on any given day
 4      would you --
 5            A.    Yes.
 6            Q.    Are there a times where you -- you would
 7      work one shift as a janitor and another shift as a
 8      laundry worker?
 9            A.    Yes.
10            Q.    And then you also just testified that you
11      worked all of the time.
12                  Did you work every single day of the week?
13            A.    Yes, including Sundays.
14            Q.    Okay.    So you would work either as a
15      janitor or as a laundry worker or both for every day
16      of the week?
17            A.    Yes.
18            Q.    Okay.    So just tell me a little bit more
19      about when you performing work as either a janitor
20      or as a laundry worker.
21                  How do you make GEO know that you worked
22      on a particular day?
23                  MR. FREE:     Object to form.
24                  You can go ahead and answer.
25                  THE WITNESS:      There's somebody from GEO's


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 45 of 114 Page ID
                                        #:3108

                                                                             Page 44
 1      personnel who comes to get us or the person
 2      responsible.     If it has do with cleaning, the
 3      officer in charge of cleaning would come to me, and
 4      we would look for the other people -- and the
 5      officer -- it was his responsibility to fill out a
 6      document where we would put our names, our ID
 7      numbers, the numbers used to identify us, and he
 8      testifies or affirms that the cleaning job was
 9      performed.     As detainee we cannot enter or exit our
10      rooms without an officer coming to get us.
11      BY MR. BARNACLE:
12            Q.    Okay.    So there's a sheet that would be
13      filled out by the officer to --
14            A.    Yes.
15            Q.    -- identify whether you participated in
16      your shift on any given day?
17            A.    Correct.     It's put in the captain's office
18      exactly on the captain's desk.
19            Q.    Okay.    So would you sign that sheet on a
20      given day?
21            A.    It was signed by the officer.
22            Q.    Okay.    Did you write your name or your
23      signature on that sheet in any way?
24            A.    Everything was done by the officer.
25            Q.    Okay.    Let's look at Exhibit 1 in


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 46 of 114 Page ID
                                        #:3109

                                                                             Page 45
 1      paragraph nine, please.
 2            A.    Should I read it?
 3            Q.    Yes, please do.
 4            A.    "GEO supervised and controlled all of the
 5      aspects of my job."
 6            Q.    You don't have to read it.         What I
 7      meant -- what I meant is you can read it to
 8      understand what I'm going to ask you.            I don't need
 9      you to read it on the record.
10            A.    I'm sorry.
11                  MR. FREE:     We made it a whole hour without
12      me reminding you to just let him finish his
13      question.     He'll ask you a question when he's ready,
14      okay, and that way we're not talking over each
15      other.
16                  THE WITNESS:      Okay.
17      BY MR. BARNACLE:
18            Q.    I wanted to give you an opportunity to
19      read it before I asked you a question.
20            A.    Okay.    All right.     So I should read it to
21      myself, right.
22            Q.    Yes, absolutely.
23            A.    Okay.
24                  MR. BARNACLE:      Let's take a break.
25      Everyone wants water.        There's no question pending.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 47 of 114 Page ID
                                        #:3110

                                                                             Page 46
 1                  MR. FREE:     Off the record.
 2                  (Recess taken)
 3                  MR. FREE:     We're back on the record.
 4                  Pursuant to document 151, which is the
 5      parties stipulated protective order and specifically
 6      sections 2.3, 2.9, 5.1, and 5.2(c) of the protective
 7      order, counsel is designating all asylum-related
 8      questions and answers as highly confidential,
 9      attorneys eyes only, for purposes of the transcript.
10                  Now, he's going to ask you some questions.
11      Okay.
12                  THE WITNESS:      Okay.
13      BY MR. BARNACLE:
14            Q.    All right before we went on our break we
15      were looking at Exhibit 1, and we were talking about
16      paragraph nine, and my question is, if the -- if the
17      volunteer work program at the facility was not
18      available, would you, to your knowledge, have been
19      permitted by ICE to go outside of the facility to
20      obtain a job?
21                  MR. FREE:     Objection.     Calls for
22      speculation.
23                  THE WITNESS:      GEO has different positions
24      for work.     We ask the officers why couldn't we work
25      outside and to be paid the necessary fee if we were


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 48 of 114 Page ID
                                        #:3111

                                                                             Page 47
 1      detained.     GEO is the one that can control all of
 2      the jobs they have, and the only ones that can
 3      employ us.
 4      BY MR. BARNACLE:
 5            Q.    So your testimony is you were only allowed
 6      to work inside of the Adelanto facility?
 7                  MR. FREE:     Objection.     Misstates
 8      testimony.
 9                  Answer if you understand.
10                  THE WITNESS:      Yes.
11      BY MR. BARNACLE:
12            Q.    Okay.    It's your testimony that you
13      believe that that was GEO's decision?
14            A.    The work decision?
15            Q.    When you were allowed to leave the
16      facility and get work outside of the Adelanto
17      facility?
18            A.    No, no.
19            Q.    So do you have an understanding of whose
20      decision that was?
21                  MR. FREE:     Objection.     Calls for
22      speculation.
23                  Answer if you know.
24                  THE WITNESS:      No, I don't.
25      / / /


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 49 of 114 Page ID
                                        #:3112

                                                                             Page 48
 1      BY MR. BARNACLE:
 2            Q.    But your testimony is that was not GEO's
 3      decision about whether you could leave the facility
 4      and get a job?
 5                  MR. FREE:     Objection.     Misstates
 6      testimony.
 7                  THE WITNESS:      Okay.    Let me explain.
 8      While I was detained over that period of time, I
 9      worked for GEO.      We asked my work group why was it
10      that GEO did not allow to do jobs outside if they
11      were the ones who were supervising us.            What we
12      wanted was to receive a fair salary, but it was GEO.
13      GEO would control us inside of the facility.
14      BY MR. BARNACLE:
15            Q.    So you and your work group asked GEO why
16      you could not work outside of the Adelanto facility?
17            A.    To the GEO officers.
18            Q.    Okay.    And what did the GEO officers tell
19      you as to why you could not work outside of the
20      boundaries of the Adelanto facility?
21            A.    Because we were detained.         We all had
22      different cases.      They were all in the process.
23            Q.    Okay.    Can you turn to paragraph one,
24      please and please read that to yourself before I ask
25      questions.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 50 of 114 Page ID
                                        #:3113

                                                                             Page 49
 1            A.    Uh-huh, okay.
 2            Q.    So the first sentence says, "I participate
 3      in the work program in order to buy daily
 4      necessities that GEO failed to provide for me."
 5                  Is that correct?
 6            A.    Correct.
 7            Q.    Can you just tell me what you considered
 8      to be daily necessities?
 9            A.    Soap, toothpaste, brushes, clothes, food.
10            Q.    Anything else?
11            A.    That's it.     Basic necessities.
12            Q.    And did the commissary at the Adelanto
13      facility sell each of those daily necessities that
14      you just listed?
15            A.    Yes, they sell lotion, underwear, pants.
16            Q.    So lotion and underwear and pants?           Those
17      are also -- you consider those to be daily
18      necessities?
19            A.    Basic necessities.
20            Q.    According to paragraph 11, you
21      participated in the work program in order to buy
22      those items; is that correct?
23            A.    Yes.
24            Q.    Because GEO was not providing those to
25      you; is that correct?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 51 of 114 Page ID
                                        #:3114

                                                                             Page 50
 1            A.    Correct.
 2            Q.    Okay.    Did you, in fact, buy each of those
 3      types of items from the commissary?
 4            A.    No.
 5            Q.    You did not?      You did not?
 6            A.    No, I did not buy clothes.         One pants cost
 7      approximately 30 to 40 dollars.          I would buy basic
 8      needs for myself which was food.          That's why I got
 9      involved in the laundry work.
10                  When I entered the GEO detention center,
11      they provide two uniforms, three uniforms worn off
12      and dirty underwear.       I believe that's not hygienic,
13      and I preferred to work in the laundry where I could
14      exchange for acceptable clothing than buy the pants.
15      That's why we asked the officers if we could do work
16      outside in order to earn more money, but GEO always
17      paid us one dollar.
18            Q.    Okay.    So at least with regard to clothing
19      items, pants, I think you said underwear.             You were
20      able to exchange those because you worked in the
21      laundry?
22            A.    No, that was prohibited.         When you entered
23      the laundry, the officer in charge -- last name
24      Mendoza -- would exchange our clothes -- the one
25      that we used, and would give us new clothes or a


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 52 of 114 Page ID
                                        #:3115

                                                                             Page 51
 1      used one but a more acceptable one.
 2             Q.   Understood.
 3                  Let's turn to back to Exhibit 2, please.
 4                  MR. FREE:     Exhibit 2?
 5                  MR. BARNACLE:      Yes.
 6                  MR. FREE:     What page?
 7                  MR. BARNACLE:      Pages 29738.
 8                  MR. FREE:     You can take all the time you
 9      need to review this document.          Let him know when
10      you're ready.
11                  THE WITNESS:      All right.
12      BY MR. BARNACLE:
13             Q.   Is this a KITE form?
14             A.   Yes.
15             Q.   What is the date of this KITE?
16             A.   1/4/2018.
17                  MR. FREE:     Let the record reflect that the
18      witness is pointing to the handwritten date at the
19      bottom right hand corner of the text in the middle
20      of page 238 -- 2973.
21      BY MR. BARNACLE:
22             Q.   Can you read to us what your request was?
23             A.   My request -- I requested it on 1/3, and I
24      am requesting two boxers, and I asked if they're
25      new.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 53 of 114 Page ID
                                        #:3116

                                                                             Page 52
 1                  On this KITE I'm showing that my clothes
 2      was either used, worn out, and that we knew that
 3      they were about to hand new uniforms.
 4            Q.    Okay.    And is this KITE approved?
 5                  MR. FREE:     Objection.     Speculation.
 6                  Answer, if you know.
 7                  THE WITNESS:      Yes.   When one sends the
 8      KITE, you put the date when you are requesting it.
 9      When it gets to the officer who you are requesting
10      it to -- in this case Officer Mendoza -- he signs
11      and puts the date that this -- that this application
12      is requested.      Just so you can compare it.         Almost a
13      month later my boxers were approved.
14      BY MR. BARNACLE:
15            Q.    Well, let's look at this.         The date on the
16      top appears to me to be 1/3 of 2018 the 3rd of
17      January of 2018.
18                  MR. FREE:     Hang on.
19                  What is your question?
20      BY MR. BARNACLE:
21            Q.    Correct?
22            A.    Uh-huh, correct.
23            Q.    If you look at the bottom of the form, it
24      says "approved."      The box "yes" is checked, and the
25      date is January 4th of 2018; is that correct?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 54 of 114 Page ID
                                        #:3117

                                                                             Page 53
 1            A.    Correct.
 2            Q.    Okay.    Let's turn to page GEO-Novoa 29741.
 3                  Let me with know when you've reviewed it.
 4            A.    All right.
 5            Q.    Is this also a KITE form that you
 6      submitted?
 7            A.    Yes.
 8            Q.    Can you tell me the date of this request?
 9            A.    The request was on 16 -- on October 16th
10      of 2017.
11            Q.    Can you tell us what you were requesting?
12            A.    I'm asking to change two boxers, two
13      T-shirts, large.
14            Q.    If you look at the bottom of this form,
15      was this request approved?
16            A.    On 7/10.
17                  THE INTERPRETER:       Interpreter's
18      correction.     On 10/7.
19      BY MR. BARNACLE:
20            Q.    Okay.    If your request was on the 16th of
21      October 2017, does it appear this was approved the
22      next day on the 17th?
23            A.    It says seven.
24            Q.    Understood.
25                  MR. FREE:     Let the record reflect that the


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 55 of 114 Page ID
                                        #:3118

                                                                             Page 54
 1      witness is pointing to the date in the bottom
 2      right-hand corner of the KITE in the middle of
 3      page 29741.
 4                  MR. BARNACLE:      Understood.
 5      BY MR. BARNACLE:
 6            Q.    But your testimony is that this request
 7      was approved?
 8            A.    It was approved.
 9            Q.    If you could turn to GEO-Novoa 29745,
10      please?
11            A.    I'm sorry.     Once again?
12            Q.    I'm sorry.     GEO-Novoa 29745.
13            A.    -45.    Here it is.     I'm ready.
14            Q.    Have you reviewed this document?
15            A.    Yes.
16            Q.    And what is the date of this request?
17            A.    7/11.
18            Q.    Of what year?
19            A.    12.    I mean, 2017.     I'm sorry.
20            Q.    Can you tell us what you were requesting
21      in this form?
22            A.    Two "L" size T-shirts.
23            Q.    In your review of this form, this was also
24      approved?
25            A.    Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 56 of 114 Page ID
                                        #:3119

                                                                             Page 55
 1            Q.    If you could turn to GEO-Novoa to 9747,
 2      please.
 3            A.    Seven?
 4            Q.    47?
 5            A.    I'm ready.
 6            Q.    Is this a KITE form that you submitted?
 7            A.    Yes.
 8            Q.    What is the date in this request?
 9            A.    5/2.
10            Q.    Of what year?
11            A.    2017.
12            Q.    Can you tell us what you were requesting
13      here?
14            A.    Two pairs of socks.
15            Q.    And this KITE was also approved; is that
16      correct?
17            A.    Yes.
18            Q.    So you testified previously -- and correct
19      me if I'm misstating it.        You purchased certain
20      daily necessities from the commissary, and I think
21      you testified that you purchased food; is that
22      correct?
23            A.    Yes.
24            Q.    Did you purchase any other daily
25      necessities from the commissary?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 57 of 114 Page ID
                                        #:3120

                                                                             Page 56
 1            A.    Food.
 2            Q.    Anything else that was a daily necessity?
 3            A.    I usually bought food because I didn't
 4      have enough to purchase other necessities.
 5                  (Exhibit 3 was marked for identification.)
 6      BY MR. BARNACLE:
 7            Q.    Mr. Campos, I have given you what is
 8      marked as Exhibit 3.       I will represent to you this
 9      is a commissary activity form for your purchases at
10      the commissary during your time at the Adelanto
11      facility.
12            A.    Yes.
13            Q.    Would you consider a Snickers bar to be a
14      daily necessity?
15            A.    Yes.
16            Q.    How about oatmeal cookies?
17            A.    Yes.
18            Q.    And cakes?
19            A.    Define cakes.
20            Q.    A Honey Bun cake?
21            A.    Is it bread?
22            Q.    It's a desert bread.
23            A.    Oh, yes.
24            Q.    Do you consider that to be a daily
25      necessity?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 58 of 114 Page ID
                                        #:3121

                                                                             Page 57
 1            A.    So a bread.      A bread, yes.
 2            Q.    And candy?     Is that a daily necessity?
 3            A.    Yes.
 4            Q.    Jolly Ranchers?
 5            A.    Yes.
 6            Q.    Atomic Fireball candies?
 7            A.    Yes.
 8            Q.    Was there ever a time that you utilized
 9      your purchases from the commissary to make alcohol
10      while in detention?
11            A.    To make what?
12            Q.    Alcohol?
13            A.    Oh, no, no.
14            Q.    If you look on the first page, which is
15      30059.
16            A.    300...
17            Q.    59.    If you look at the date 3/16 of '17.
18            A.    Oh, here.     Okay.
19            Q.    If you look --
20            A.    Yes.
21            Q.    If you look down four entries to where you
22      purchased lime chile with shrimp Ramen, do you see
23      that?
24            A.    Ramen?
25            Q.    Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 59 of 114 Page ID
                                        #:3122

                                                                             Page 58
 1             A.   Yes.
 2             Q.   It looks like you purchased seven; is that
 3      correct?
 4             A.   Yes.
 5             Q.   How much -- how much did seven Ramen cost
 6      you?
 7             A.   A total of four dollars.
 8             Q.   If you look then to the very bottom entry,
 9      which is dated 9/21 of 2017, do you see that?
10             A.   Yes.
11             Q.   Where it looks like you purchased an
12      Atomic Fireball candy, do you see that?
13             A.   Yes.
14             Q.   How much does an Atomic Fireball candy
15      cost?
16             A.   A dollar 10.
17             Q.   Okay.    So you purchased seven Ramen for
18      four dollars?
19             A.   Uh-huh.
20             Q.   And then you spent a dollar 10 on an
21      Atomic Fireball candy?
22             A.   Oh, it's not a candy.        It's a bag of
23      candies.    Approximately 10 to 15 candies.
24                  Since I did not have the necessary amount
25      to buy, what we did was buy different candies, and


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 60 of 114 Page ID
                                        #:3123

                                                                             Page 59
 1      we would exchange it amongst the other people to
 2      have a variety because some of us suffered of --
 3      they suffered of sugar or blood pressure problems
 4      and with a candy, we could level out that depression
 5      a little.
 6            Q.    And you had the ability to choose what you
 7      used your commissary account funds to buy?
 8                  MR. FREE:     Objection to the form.
 9                  You can answer.
10                  THE WITNESS:      Repeat it, please.
11      BY MR. BARNACLE:
12            Q.    You had the ability to use your commissary
13      money in whatever way you want, correct?
14                  MR. FREE:     Object to the form.
15                  You can answer.
16                  THE WITNESS:      We could only use it to make
17      phone calls and buy commissary things.
18      BY MR. BARNACLE:
19            Q.    But nobody from GEO told you what you had
20      to buy at the commissary, did they?
21                  MR. FREE:     Object to the form.
22                  You can answer.
23                  THE WITNESS:      In a certain way, yes.        And
24      let me explain why.
25                  When GEO does not provide me with the


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 61 of 114 Page ID
                                        #:3124

                                                                             Page 60
 1      necessary amount of food, so I need to decide if I
 2      am going to buy food or bare the hunger.
 3      BY MR. BARNACLE:
 4            Q.    Which also -- by making that decision,
 5      you -- to help with your hunger, you would buy M&Ms;
 6      is that correct?
 7            A.    Yes.
 8            Q.    Okay.    Those are daily necessities?
 9            A.    Let me repeat.
10                  They were my daily necessities because it
11      would help me stay far away from what I was living.
12      What I was going through.
13            Q.    Cheese Puffs would help you to escape what
14      you were living on a daily basis?
15            A.    Yes.    And let me explain why.
16                  When GEO gives us the three meal periods
17      that were not delicious at all, some foods were bad,
18      ruined, so I had to eat, and I needed the cookies or
19      soups or eat what GEO gave me and possibly have food
20      poisoning.
21            Q.    Did you -- did the commissary sell bottle
22      water?
23            A.    I'm unaware if they had bottled water.
24            Q.    So did the -- you're unaware of whether
25      the commissary sold water at all?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 62 of 114 Page ID
                                        #:3125

                                                                             Page 61
 1            A.    I'm unaware if the commissary sold
 2      water -- water in a bottle.
 3            Q.    Okay.    And you said in your paragraph 11
 4      of your declaration that you bought personal hygiene
 5      items from the commissary, correct?
 6                  MR. FREE:     Take a second to look at it.
 7                  THE WITNESS:      11?
 8      BY MR. BARNACLE:
 9            Q.    11, yes.
10            A.    Uh-huh, correct.
11            Q.    So if you don't mind going back to
12      Exhibit 3, which is your commissary history, and
13      review it for me, please, and point out what
14      personal hygiene items you were purchased from
15      commissary.
16                  MR. FREE:     Objection.     This is a document
17      in English.     You can have the interpreter read every
18      word on here -- English to Spanish.           You can provide
19      a Spanish language document if you're going to ask
20      him to identify English language things on this
21      document.
22                  MR. BARNACLE:      Actually, I don't need that
23      to happen.
24                  MR. FREE:     You're asking him to answer
25      about this document in English and identify from a


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 63 of 114 Page ID
                                        #:3126

                                                                             Page 62
 1      six-page document with approximately 30 entries all
 2      in English where he purchased something.
 3                  That's the question?
 4      BY MR. BARNACLE:
 5            Q.    Are you able to review this commissary
 6      report and identify whether any of the items you
 7      purchased are personal hygiene items?
 8                  MR. FREE:     I'm going to object on the
 9      basis that this document is in English.            If you
10      would like the interpreter to read it to him, you
11      can, or you can provide us with a translated
12      document, but he's not going to testify about a
13      document in English that he doesn't understand.
14                  MR. BARNACLE:      Understood.
15      BY MR. BARNACLE:
16            Q.    Let's just confirm once again for the
17      record then that paragraph 11 of your declaration
18      specifically states that you relied on your wages to
19      buy food and personal hygiene items from the
20      commissary; is that correct?
21            A.    Correct.
22            Q.    Did you sign this declaration
23      understanding that you were under oath, under
24      penalty of perjury?
25            A.    Correct.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 64 of 114 Page ID
                                        #:3127

                                                                             Page 63
 1            Q.    Okay.
 2            A.    And let me explain.
 3                  When I make my declaration in the
 4      commissary, in the computer, all the variety is
 5      there that one can buy.        Personal hygiene, basic
 6      necessities.
 7                  When I mentioned that I participated in
 8      the work program, if you have this document among
 9      the documents of necessary needs that GEO did not
10      provide me with, I think I purchased envelopes to
11      send mail, batteries, that GEO provides for the use
12      for the radio or to send personal mail.
13                  Everything that is here in my declaration
14      is because I lived it.        I bought those basic
15      necessities inside what GEO offers as basic
16      necessities, is personal hygiene.           I personally did
17      not buy basic necessities -- soaps, lotions --
18      because I did not have the financial means but
19      others did purchase.
20      BY MR. BARNACLE:
21            Q.    Well, let's just look at your declaration
22      under line 11, please and the second sentence says,
23      "I relied on my wages to buy food and personal
24      hygiene items from commissary."
25            A.    Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 65 of 114 Page ID
                                        #:3128

                                                                             Page 64
 1            Q.    Is that your statement?
 2            A.    It says that I depended on my salary to
 3      buy food and hygiene -- hygiene supplies from the
 4      commissary.     That's what GEO offers in their slogan
 5      at the commissary.
 6            Q.    Okay.    And it's your testimony that --
 7      Strike the question.
 8                  (Exhibit 4 was marked for identification.)
 9                  MR. BARNACLE:      I will mark this as
10      Exhibit 4, please.
11      BY MR. BARNACLE:
12            Q.    Mr. Fuentes, I have given you what's
13      identified as Exhibit 4.        I will represent to you
14      this is a resident account summary which provides a
15      listing of your commissary balance and your various
16      purchases from that account during your detention
17      time.
18            A.    Correct.
19            Q.    Okay.    Can you turn to GEO-Novoa 30074,
20      please?
21                  If you look towards the second to last
22      entry the date would be March 1st of 2017.
23                  Do you see that?
24            A.    March 1st.     Oh, yes.
25            Q.    Do you know who Miguel A. Meldez is?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 66 of 114 Page ID
                                        #:3129

                                                                             Page 65
 1            A.    I don't recall.
 2            Q.    Did Miguel Meldez deposit money into your
 3      commissary account?
 4            A.    Yes, $20.
 5            Q.    Okay.    But you don't know who Miguel
 6      Meldez is?
 7            A.    I don't know him personally.
 8            Q.    Do you know who he is?
 9            A.    As far as I know, he's a friend of a
10      female client of my mom's.
11                  MR. FREE:     Object to the translation.
12                  Did you finish it?       After client of my
13      mom's?
14                  THE INTERPRETER:       No, I did not, Counsel.
15                  MR. FREE:     Okay.    I will object to the
16      translation.
17                  THE INTERPRETER:       May I continue?
18                  MR. FREE:     Yes, go ahead.
19                  THE WITNESS:      A female friend of my mom's
20      who received me here.
21                  Let me repeat.      Most of the names that
22      appear here are people who were inside the Adelanto
23      facility.     And as help or solidarity to me, they
24      deposited these amounts because they also lived
25      through the same thing I was living through.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 67 of 114 Page ID
                                        #:3130

                                                                             Page 66
 1      BY MR. BARNACLE:
 2            Q.     So Miguel Meldez is a friend of your
 3      mother's; is that correct?
 4            A.     Let me repeat.     I don't know him, and
 5      that's what I know.
 6            Q.     Okay.   Who -- if you look on the 11th of
 7      March, 2017 who is Rosendo Rodriguez?
 8            A.     Oh, he was a detainee.       He had hearing
 9      problems, and he made that deposit.
10            Q.     Okay.   So Rosendo Rodriguez was a fellow
11      detainee of yours while you were at Adelanto
12      facility?
13            A.     Yes, yes.
14            Q.     Again, why would he give you $20?
15                   MR. FREE:    Objection.     Calls for
16      speculation.
17                   Answer, if you know.
18                   THE WITNESS:     He worked in the cleaning
19      group.     I believe he already resided here in the
20      United States, and he would tell us about the value
21      of working inside without having enough money, and
22      he deposited this because he knew that I did not
23      have financial help.       At this point in time I was
24      working for free.       If you notice starting February
25      10th, I started having money in my commissary.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 68 of 114 Page ID
                                        #:3131

                                                                             Page 67
 1      Before I was already working for GEO for free.
 2      Together with Rosendo and many others who are on the
 3      list.
 4      BY MR. BARNACLE:
 5            Q.    Understood.      We already talked about that.
 6                  Please turn to GEO-Novoa 30072.
 7                  MR. FREE:     Same exhibit?
 8                  MR. BARNACLE:      Yes, same exhibit.       Sorry.
 9                  THE WITNESS:      300?
10      BY MR. BARNACLE:
11            Q.    72.
12                  All right.     If you would go towards the
13      top on 7/8 of 2017, do you know who Portillo
14      Gonzales is?
15            A.    She's a volunteer who works for an
16      organization called The Other Side.
17                  MR. FREE:     We can do it in Spanish.
18                  THE WITNESS:      Al Otro Lado.
19                  MR. FREE:     A-l for the transcriber.
20      BY MR. BARNACLE:
21            Q.    So she deposited $30 into your account; is
22      that correct?
23            A.    Correct.
24            Q.    Had you met with Ms. Gonzales prior to
25      that deposit?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 69 of 114 Page ID
                                        #:3132

                                                                             Page 68
 1            A.    No.
 2            Q.    Have you ever met with her?
 3            A.    No.
 4            Q.    Okay.    If you turn to the page just before
 5      that which is 30071, if we look at the entry on
 6      7/17/of 2017.
 7            A.    7/17.
 8            Q.    7/17?
 9            A.    Yes.
10            Q.    And do you know who Alexandra Valle is?
11            A.    She was one of my sponsors who submitted
12      my immigration papers.
13            Q.    Okay.    Ms. Valle deposited $40 into your
14      commissary account on that day?
15            A.    Yes, I worked cleaning with her dad.
16            Q.    If you go up to the entry on 7/19 of '17,
17      do you know who Alexander Mensing is?
18            A.    Yes.
19            Q.    Can you tell me who he is?
20            A.    He's a voluntary who works Al Otro Lado.
21            Q.    And he deposited $20 into your commissary
22      account on that day?
23            A.    Yes, it wasn't just $20.         He deposited
24      that on several occasions.
25            Q.    Okay.    Had you ever met Alexander Mensing?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 70 of 114 Page ID
                                        #:3133

                                                                             Page 69
 1            A.    I was close to him when we had problems
 2      with GEO with the repressions and threats that GEO
 3      was giving us when we were detained.           Mensing worked
 4      as a voluntary for Al Otro Lado.
 5            Q.    I think you just testified that
 6      Mr. Mensing deposited $20 into your commissary
 7      account on multiple occasions; is that correct?
 8            A.    Yes, you can see that there are several
 9      deposits here.      And Esther too.
10            Q.    Okay.    Esther.    Who is Esther?
11            A.    Esther Portillo.
12            Q.    Okay.    We talked about her previously.
13            A.    Uh-huh.
14            Q.    If you turn to the page before 30070 if
15      you look at the entry on August 22nd of 2017, do
16      you know who Claudia Gazpar is?
17            A.    She was -- she is the coworker of an --
18                  THE INTERPRETER:       The interpreter needs to
19      seek clarification from the witness, Counsel.              May
20      I?
21                  MR. FREE:     Sure.
22                  MR. BARNACLE:      Yes.
23                  THE WITNESS:      Of a detainee that was in
24      the cleaning crew.
25                  MR. FREE:     Object to the translation.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 71 of 114 Page ID
                                        #:3134

                                                                             Page 70
 1                  THE INTERPRETER:       Counsel, this is the
 2      interpreter speaking.        The word compañero -- I will
 3      spell it for the record in a second.
 4                  MR. FREE:     That wasn't the basis of the
 5      interpretation.      That was not the basis compañero is
 6      the not the basis.
 7                  THE INTERPRETER:       Okay.    Counsel, you're
 8      not letting me speaking.        I lost my train of
 9      thought.    It's okay.     Thank you.
10      BY MR. BARNACLE:
11            Q.    Nonetheless Claudia Gazpar deposited $19
12      into your commissary account on that day, correct?
13            A.    Uh-huh, correct.
14            Q.    Let's go up to August 31st of 2017.            Do
15      you see the entry for Edgar Quintanilla?
16            A.    Yes.
17            Q.    Can you tell me who Edgar Quintanilla is?
18            A.    He is my representative in the immigration
19      case.    He's my attorney.
20            Q.    And on that date he deposited $100 into
21      your commissary account?
22            A.    Yes.
23            Q.    Let's go up to the entry on
24      September 9th of 2017.
25                  Do you know who Brenda Avelica is?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 72 of 114 Page ID
                                        #:3135

                                                                             Page 71
 1            A.    She is also the daughter of another
 2      detainee in cleaning by the name of Romelo Avelica.
 3            Q.    Okay.    On that date she deposited $10 into
 4      your commissary account?
 5            A.    Yes.
 6            Q.    Did your -- did her father tell you that
 7      she was going to do that?
 8            A.    He was already out.
 9            Q.    At that time -- let's just look on 9/9 of
10      2017.
11                  Can you state for the record what your
12      balance in your commissary account was?
13                  MR. FREE:     Counsel, do you want to point
14      him to a specific -- you're talking about 997 --
15                  MR. BARNACLE:      17.
16                  MR. FREE:     Can I just direct him to it?
17                  MR. BARNACLE:      Sure.
18                  MR. FREE:     So let the record reflect that
19      I'm pointing to the balance on column on September
20      9th, 2017.
21                  THE WITNESS:      This one.
22      BY MR. BARNACLE:
23            Q.    Can you state for the record what that
24      number is?
25            A.    232.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 73 of 114 Page ID
                                        #:3136

                                                                             Page 72
 1            Q.    If we go to GEO-Novoa 30069 on 9/20 of
 2      2017, can you tell me who Christina Cardona is?
 3                  MR. FREE:     Counsel is pointing to 9/20
 4      entry on 30069 for the witness.
 5                  THE WITNESS:      No, no, no.     I don't know --
 6      I don't remember who she is.         It must have been a
 7      relative of a detainee.
 8      BY MR. BARNACLE:
 9            Q.    Okay.    On that date 9/20 of 2017
10      Ms. Cardona deposited $25 into your commissary
11      account; is that correct?
12            A.    Yes.
13            Q.    Okay.    You don't know who she is; is that
14      correct?
15            A.    I don't recall who she is.
16            Q.    If we could go back to your declaration in
17      your Exhibit 1, please.
18                  MR. FREE:     Counsel, before we move on, is
19      there a reason why we got these documents on Friday
20      after requesting them on July 27th, 2018 for the
21      first time an amending Mr. Campos Fuentes in this
22      case late last year?
23                  MR. BARNACLE:      We can certainly talk about
24      it off the record, but I'm in the middle of a
25      deposition.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 74 of 114 Page ID
                                        #:3137

                                                                             Page 73
 1                  MR. FREE:     It looks like these documents
 2      were created on October 15th.          Is there a reason
 3      they weren't provided by the defendants first?
 4                  MR. BARNACLE:      As I just stated to you, we
 5      can talk about this off the record, I'm in the
 6      middle of a deposition.        I'm trying to question the
 7      witness.    I would appreciate you ending your
 8      disruption.
 9                  MR. FREE:     I'm just asking if there's a
10      reason why we don't --
11                  MR. BARNACLE:      I know what you asked.
12                  MR. FREE:     You just don't want to answer.
13                  MR. BARNACLE:      We can talk about it off
14      the record.
15                  MR. FREE:     Okay.
16      BY MR. BARNACLE:
17            Q.    If you look at paragraph 14, if you could
18      read to yourself, please.         Just tell me when you're
19      finished reading it.
20            A.    Yes, I am done.
21            Q.    Okay.    So you note that GEO required
22      detainees to clean areas of the Adelanto facility
23      for no compensation.       The areas that you're talking
24      about in paragraph 14 -- are you referring to the
25      common living areas in your housing pod?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 75 of 114 Page ID
                                        #:3138

                                                                             Page 74
 1                  MR. FREE:     Objection.     Form.
 2                  You can answer.
 3                  THE WITNESS:      I will repeat.
 4                  The common areas to me that is the area of
 5      my bed.    GEO here required that we, as detainees,
 6      cleaned the facilities.        I'm referring to intake,
 7      the captain's offices and hallways, or wherever
 8      there was a need to clean or maintain.
 9      BY MR. BARNACLE:
10            Q.    And that would be part of the janitorial
11      duties you were doing and the volunteer work
12      program; is that correct?
13                  MR. FREE:     Object to form.
14                  You can answer.
15                  THE WITNESS:      Correct.    GEO would see me
16      as a --
17                  THE INTERPRETER:       The witness has just
18      stated in English a handyman.
19                  THE WITNESS:      And they knew that they had
20      personnel to work anywhere.
21      BY MR. BARNACLE:
22            Q.    Okay.    Understood.
23                  Just so I'm clear.       What you're talking
24      about in paragraph 14 are the duties you performed
25      as a janitor in the voluntary work program; is that


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 76 of 114 Page ID
                                        #:3139

                                                                             Page 75
 1      correct?
 2            A.    Correct.
 3            Q.    Okay.    And then if you also look at
 4      paragraph 14 in the middle it says, "if you refuse
 5      to clean, GEO officials would threaten to lock us in
 6      our cells."
 7                  Did I read that correctly?
 8            A.    Correct.
 9            Q.    So tell me -- tell me what you mean by
10      your cell?     What does a cell encompass in this
11      declaration?
12            A.    Okay.    Inside GEO there are facilities.
13      Facilities known as tanks where there are usually
14      approximately 80 to 85 people.          Inside those tanks
15      there are rooms or cells.         Each cell has four beds.
16                  If we did not do what the officers told us
17      to do -- cleaning -- we were deprived of our rights.
18      The necessary rights.        The shower or heating up food
19      in the microwave.       Because since there wasn't the
20      right of pay, GEO or the officers would lock us up
21      in our rooms or cells until somebody went to do it.
22                  If there wasn't that someone, they would
23      choose from the cleaning group, and I was included
24      in that group.
25            Q.    Okay.    So I'm just -- I'm trying to


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 77 of 114 Page ID
                                        #:3140

                                                                             Page 76
 1      understand what we're talking about here.
 2                  So we talked just previously that the work
 3      regarding the cleaning of the bathroom, shower,
 4      sink, floors, furniture, officer's offices,
 5      hallways, that was part of your work as a janitor
 6      for the volunteer work program, correct?
 7                  MR. FREE:     Objection.     Objection.     Vague.
 8      compound.
 9                  MR. BARNACLE:      I would just state for the
10      record.    I would really appreciate it if you would
11      allow her to finish her translation before you
12      object.    I think it's confusing the questions and
13      answers.
14                  MR. FREE:     We can agree on that.
15      BY MR. BARNACLE:
16            Q.    Is that correct?       Maybe I need to restate
17      this.
18            A.    Yes, please.
19            Q.    And what we're talking about in
20      paragraph 14 -- the work you're talking about I
21      think you testified that that was related to the
22      janitorial work you did as part of the volunteer
23      work program; is that correct?
24                  MR. FREE:     Objection.     Misstates prior
25      testimony.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 78 of 114 Page ID
                                        #:3141

                                                                             Page 77
 1                  Answer, if you know.
 2                  THE WITNESS:      My work cleaning was
 3      cleaning the hallways.        That is what GEO hired me to
 4      do in the positions that GEO has.
 5                  Since there was nobody that would do the
 6      work that I mentioned -- the sinks, the showers --
 7      the officers chose us to do this job.            And in order
 8      not to involve the one dollar payment, they would
 9      give us an extra plate of food.
10      BY MR. BARNACLE:
11            Q.    So when you said that if you refused to
12      clean, GEO officials would threaten to lock us in
13      our cells, are you referring to refusing to do your
14      janitor position in the volunteer work program, or
15      are you referring to the cleaning duties related to
16      your housing unit?
17                  MR. FREE:     Objection.     Compound.     I just
18      want to clarify.      Is the question about
19      paragraph 14?
20                  MR. BARNACLE:      Yes, it is.
21                  MR. FREE:     Okay.
22                  THE WITNESS:      Okay.    Let me clarify.
23      There isn't a volunteer work.          The work is done
24      while GEO pays us one dollar.          When you don't do the
25      cleaning that you are demanded to do of the


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 79 of 114 Page ID
                                        #:3142

                                                                             Page 78
 1      facilities, we have to be locked up in our cells.
 2                  I acknowledge that my unit -- my living
 3      unit is my bed, and I don't have any problem making
 4      my bed outside of my unit and bed.           That is the
 5      responsibility of maintenance and cleaning from GEO.
 6             Q.   Okay.    I appreciate that.
 7                  But you didn't answer my question.           My
 8      question was.      Were you threatened with being locked
 9      in your cell for refusing to do your janitor duties
10      that they assigned you to do that you applied to do
11      as a part of the voluntary program?
12             A.   Yes.
13                  MR. FREE:     Are you finished with your
14      question?
15                  MR. BARNACLE:      Yes.
16                  MR. FREE:     Okay.    Objection misstates his
17      testimony.     It's compound.      It's argumentative.
18      You.
19                  Can answer, if you understand.
20                  MR. BARNACLE:      He did answer.      He answered
21      yes.
22                  THE WITNESS:      Okay.
23                  MR. FREE:     Is that before or after the
24      translation was finished?         I thought we agreed that
25      you're going to wait until the translation.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 80 of 114 Page ID
                                        #:3143

                                                                             Page 79
 1                  MR. BARNACLE:      You still haven't done it.
 2      BY MR. BARNACLE:
 3            Q.    So you answered yes?
 4            A.    Yes, I was threatened by Officer Batello
 5      and other officers.
 6            Q.    For refusing to do your janitor job as
 7      part of the voluntary work program, correct?
 8                  MR. FREE:     Objection.
 9                  THE WITNESS:      Yes.
10      BY MR. BARNACLE:
11            Q.    Was there a time that you refused to do
12      your volunteer work program job?
13            A.    Excuse me?
14            Q.    Was there --
15            A.    Could you repeat it?
16            Q.    Was there a time when you were -- you had
17      a shift to be a janitor as part of the volunteer
18      work program?      Is there a time that you refused to
19      do that job?
20                  MR. FREE:     Okay.    You done?     We need to
21      make sure that everybody is finished talking before
22      you respond, okay.       I'm lodging an objection to
23      form.
24                  If you understand his question, you can
25      answer his question.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 81 of 114 Page ID
                                        #:3144

                                                                             Page 80
 1                  THE WITNESS:      Yes.   Let me repeat.
 2                  Previously I said that I did not have a
 3      set schedule.      Officer Batello, Marinello, and many
 4      others would come at the time that it had to be
 5      cleaned -- the GEO facilities -- whether you call it
 6      voluntary work or for a one-dollar pay.
 7                  When you are told at 2:00 a.m. you need to
 8      go clean where everybody is sleeping, where
 9      supposedly we are resting, my fellow detainees and I
10      would have to go work in that voluntary program.              If
11      you said no, we were threatened on several
12      occasions.     That was a personal decision.          You
13      either did it, or you stayed here in the room.
14      BY MR. BARNACLE:
15            Q.    And your testimony is that -- did you ever
16      make the decision at one of those times to refuse to
17      perform the job being asked?
18                  MR. FREE:     Objection to form.
19                  You can answer.
20                  THE WITNESS:      Yes.
21      BY MR. BARNACLE:
22            Q.    So you refused to do the work and then you
23      wouldn't have received the dollar for performing
24      that work, correct?
25                  MR. FREE:     Objection.     Form.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 82 of 114 Page ID
                                        #:3145

                                                                             Page 81
 1                  You can answer.
 2                  THE WITNESS:      Yes.   And let me explain
 3      why.
 4                  On any given day at 1:00 a.m., 2:00 a.m.
 5      the officer arrives, ask me to go and do the
 6      cleaning, and I say no.        I'm sleeping or tired
 7      because the other day I had also had a workday.
 8                  What were the consequences?          I was
 9      repressed by the officers.         They would cancel the
10      telephone calls.      We had ex-appropriation of our
11      belongings.
12                  When I use the words we were threatened to
13      be locked up in our cells, that is one of the -- one
14      of a few threats that the officers would tell us
15      because they would also deprive us of the right --
16      let me repeat -- of going to the bathroom, or they
17      would not hand us the basic necessities.            Shampoo,
18      toothpaste.     So my decision was to go and do the
19      cleaning in order to at least not have problems with
20      those threats.
21             Q.   So they would threaten to lock you in your
22      cell at 1:00 or 2:00 in the morning?           Is that your
23      testimony?
24             A.   Not at that time because we were already
25      locked up.     They couldn't lock us up if we were


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 83 of 114 Page ID
                                        #:3146

                                                                             Page 82
 1      already locked up.
 2            Q.    Okay.
 3            A.    But later on during the day, yes.
 4            Q.    Okay.    Were you ever put into
 5      administrative segregation for refusing to perform
 6      your voluntary work program position?
 7                  MR. FREE:     Objection to the form.
 8      Compound.
 9                  You can answer.
10                  THE WITNESS:      Segregation, no.
11      BY MR. BARNACLE:
12            Q.    Were you ever placed in disciplinary
13      segregation for refusing to perform your voluntary
14      work program position?
15            A.    No.    And let me state.      I always did the
16      work that the officer would require me to do.              In
17      order to have a low profile with them, I did not
18      want to get in trouble.
19                  MR. FREE:     Are you at the end of the
20      line for questioning?
21                  MR. BARNACLE:      Yeah, we can take a break.
22                  MR. FREE:     Okay.    Do you want to put on
23      the record the brief off the record conversation?
24                  MR. BARNACLE:      Yes.
25                  MR. FREE:     Okay.    So while we were off the


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 84 of 114 Page ID
                                        #:3147

                                                                             Page 83
 1      record, counsel and I had a discussion that we
 2      agreed to have -- what's your -- I think we --
 3                  MR. BARNACLE:      I believe that the
 4      questions that were raised on the record previously
 5      were related to why certain of the documents that
 6      are exhibits in this deposition had been produced on
 7      I believe Friday of this last week.
 8                  Off the record we had a discussion, and I
 9      committed that I would review all of the potentially
10      relevant discovery requests as well as GEO's
11      responses to those requests and identify where, if
12      anywhere, the requests for these type of documents
13      had been made.      Identify where they exist within
14      GEO's system and provide more clarity as to the date
15      of the production, and I'm happy to do that and will
16      do so early next week.
17                  MR. FREE:     We're lodging a form objection,
18      but we're going to proceed today.
19                  MR. BARNACLE:      Okay.
20      BY MR. BARNACLE:
21            Q.    Okay.    Mr. Fuentes, if we could go back to
22      Exhibit 1 of your declaration.          I think we had
23      previously discussed that you worked as a janitor;
24      is that correct?
25            A.    Correct.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 85 of 114 Page ID
                                        #:3148

                                                                             Page 84
 1            Q.    How many people were on your cleaning
 2      crew?
 3            A.    Usually four per day.        When the cleaning
 4      day was done, we were sometimes up to eight.
 5            Q.    And would the various people on the
 6      cleaning crew with you be the same from day to day
 7      or would it be different?
 8            A.    They were the same ones while we were
 9      detained.
10            Q.    Okay.    Can you tell me the names of the
11      four people who were on your cleaning crew with you?
12            A.    We barely knew the people by name, but
13      there were several nicknames, or we called them by
14      rooms.
15            Q.    Okay.    So the four people that were on
16      your cleaning crew, can you tell me what their --
17      either nicknames were, or what you called them?
18            A.    Miguel.
19                  MR. FREE:     Okay.    I'm just going to remind
20      you to wait for her to finish translating, take a
21      pause in case I need to object.          I don't need to
22      object, but I just wanted to remind you.            Okay.
23                  THE WITNESS:      Okay.
24                  MR. FREE:     So you said Miguel.
25                  THE WITNESS:      Miguel.    Since I entered


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 86 of 114 Page ID
                                        #:3149

                                                                             Page 85
 1      GEO, I'm going to remember them the way I remember.
 2                  Miguel Morena, Giovanni, La Guerra, that's
 3      a nickname.     El Chapo, Francisco, El Pollo,
 4      Mr. Romolo Avelica.       I don't remember the rest.
 5      BY MR. BARNACLE:
 6            Q.    And you also worked a voluntary work
 7      program position in the laundry area; is that
 8      correct?
 9            A.    Yes.
10            Q.    And how many people would you typically
11      work with when you're on a laundry shift?
12            A.    We were five or six.
13            Q.    If you could tell me generally what work
14      you would do on a laundry shift?
15            A.    We folded clothes.       We would wash all of
16      the detainees' clothes.        We would also answer to the
17      KITE requests.      We would go and hand the clothing to
18      the units where they belonged, and we would clean
19      inside the laundry room.
20            Q.    So you just testified that you would
21      answer to the KITEs.       I want to try to understand
22      that a little bit better.
23                  So you're talking about --
24            A.    Okay.
25            Q.    -- detainees who would request different


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 87 of 114 Page ID
                                        #:3150

                                                                             Page 86
 1      items of clothing and you would fulfill those
 2      requests?
 3            A.    Remember that I had a KITE where I
 4      requested -- okay.       While I was not working in the
 5      laundry, I would have to present a KITE in order to
 6      exchange my clothing, right?          When I started working
 7      at the laundry, I don't present the KITE any longer.
 8      The officer directly gives me the privilege of
 9      exchanging my clothes.        The one that I'm wearing at
10      that moment.     But the KITEs that we respond to are
11      the ones that the other detainees from the entire
12      facility would send, and we would give them what
13      they wanted.
14            Q.    Understood.
15                  You mentioned generally you would have a
16      group of five or six people on a laundry --
17            A.    Yes.
18            Q.    -- group?
19                  MR. FREE:     Just a reminder.       Wait for the
20      end of the translation --
21                  THE WITNESS:      Okay.
22                  MR. FREE:     -- even if you know the answer.
23                  THE WITNESS:      Okay.
24      BY MR. BARNACLE:
25            Q.    Can you tell me who those five or six


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 88 of 114 Page ID
                                        #:3151

                                                                             Page 87
 1      people were?
 2            A.    No.
 3            Q.    Was it a different five or six each shift,
 4      or would you generally work with the same people?
 5            A.    From my group it was three, four.
 6      Sometimes they would choose my group, 4 Delta, to go
 7      to the laundry.      In the laundry there were already
 8      other people from other groups.
 9            Q.    So from your group there were roughly
10      three or four people, can you tell me who those
11      people were?
12            A.    Sometimes.     Some of the ones who worked
13      with me in cleaning would go.          Other times it was
14      other detainees that did not have the privilege of
15      having commissary, and they were incorporated to the
16      laundry in order for them to have a benefit of an
17      extra plate.
18            Q.    If you turn back to Exhibit 1, which is
19      your declaration, if you turn to paragraph 13,
20      please, I believe it says, "To the best of my
21      knowledge, hundreds of detainees, if not more, took
22      part in the voluntary work program while I was at
23      the Adelanto facility."
24                  Did I read that correctly?
25            A.    Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 89 of 114 Page ID
                                        #:3152

                                                                             Page 88
 1            Q.    Did you personally witness hundreds of
 2      people working in the voluntary work program?
 3            A.    Yes.
 4            Q.    Would those hundreds of people be part of
 5      the janitor in the cleaning jobs that you performed?
 6            A.    Yes.
 7                  MR. FREE:     Objection.     Compound.     The
 8      witness responded, yes.
 9                  Again, wait until she's finished and then
10      you can answer.
11      BY MR. BARNACLE:
12            Q.    Did you ever work in food service?
13            A.    No.
14            Q.    Did you ever work in the library?
15            A.    No.
16            Q.    Did you ever work in the barber shop?
17            A.    No.
18            Q.    So when you're talking about hundreds of
19      detainees, are you talking only about the janitor
20      positions and the cleaning -- and the laundry
21      positions?
22            A.    It actually says -- according to my
23      belief, hundreds of detainees, if not more,
24      participated in the voluntary work program during my
25      time.    Remember that I was detained for almost one


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 90 of 114 Page ID
                                        #:3153

                                                                             Page 89
 1      year, and I could see the different people who
 2      worked for GEO in those positions of all
 3      nationalities.
 4            Q.    Did you ever work with Mr. Novoa?
 5            A.    No.
 6            Q.    Were you detained at the same time as
 7      Mr. Novoa?
 8            A.    No.
 9            Q.    Did you ever work with Mr. Karim?
10            A.    No.
11            Q.    Were you detained at the same time as
12      Mr. Karim?
13                  MR. FREE:     Objection.     Calls for
14      speculation.
15                  If you know, you can answer.
16                  THE WITNESS:      No.
17      BY MR. BARNACLE:
18            Q.    Did you ever work with Mr. Ramon Mancia?
19            A.    No.
20            Q.    Were you detained at the same time as
21      Mr. Mancia?
22            A.    No.
23            Q.    In your conversations and meeting with
24      Mr. Novoa, did he ever tell you about outside
25      funding that he received for his commissary


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 91 of 114 Page ID
                                        #:3154

                                                                             Page 90
 1      accounts?
 2                  MR. FREE:     I'm objecting and instructing
 3      the witness not to answer.         The witness has
 4      previously testified that all conversations he had,
 5      meetings that he had with Mr. Novoa happened with
 6      counsel or his staff.
 7                  As such anything that Mr. Novoa would tell
 8      Mr. Campos during these meetings, is covered not
 9      only by the attorney-client privilege and
10      work-product doctrine but also by the joint
11      prosecution privilege.        On that basis I'm
12      instructing him not to answer that question or any
13      questions regarding what Mr. Novoa told him during
14      meeting with attorneys.
15                  If you want to ask about stuff that
16      happened outside of presence of counsel, then you
17      can.
18                  MR. BARNACLE:      I don't agree with your
19      objection.     Facts shared from Mr. Novoa to
20      Mr. Fuentes during any conversation, there's no
21      legal advice given with regard to those facts that
22      were shared by and between these two individuals.
23      So we can certainly take up this particular use of
24      attorney-client privilege, work-product doctrine
25      after this deposition.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 92 of 114 Page ID
                                        #:3155

                                                                             Page 91
 1                  MR. FREE:     Can you mark this as a
 2      potential 37-1 discovery dispute for the magistrate,
 3      please, Court Reporter.
 4      BY MR. BARNACLE:
 5            Q.    So do you have any personal knowledge
 6      about any of the voluntary work program positions
 7      other than the two that you performed, which were as
 8      a janitor and working in laundry?
 9                  MR. FREE:     Objection.     Compound.     Vague.
10                  You can answer.
11                  THE WITNESS:      Can you repeat that, please?
12      BY MR. BARNACLE:
13            Q.    Yes.    I asked you:     Do you have any
14      personal knowledge about any of the voluntary work
15      program positions -- other than the two that you
16      performed -- which were as a janitor and working in
17      laundry?
18                  MR. FREE:     Same objection.
19                  You can answer.
20                  THE WITNESS:      Yes, kitchen.
21      BY MR. BARNACLE:
22            Q.    Okay.    Tell me how you have personal
23      knowledge of the work performed by detainees in the
24      voluntary work program related to the kitchen?
25            A.    Because they would talk of what was done


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 93 of 114 Page ID
                                        #:3156

                                                                             Page 92
 1      inside and because I did cleaning inside of the
 2      kitchen and I was able to observe what was done
 3      there.
 4            Q.    But you never worked in a voluntary work
 5      program position in the kitchen; is that correct?
 6            A.    No, I tried to apply.
 7            Q.    Okay.    Do you have any personal knowledge
 8      of voluntary work program positions that worked in
 9      the library?
10            A.    No.
11            Q.    Okay.    Do you have any personal knowledge
12      of voluntary work program positions that worked in
13      the barber shop?
14            A.    No.
15            Q.    Do you know any detainees at any other of
16      GEO's facilities outside of Adelanto?
17                  MR. FREE:     Objection.     Form.
18                  You can answer.
19                  THE WITNESS:      I don't understand.       Could
20      you explain that, please?
21      BY MR. BARNACLE:
22            Q.    Yeah, I'm asking you:        Do you know any
23      current or former detainees at any GEO facility
24      other than at Adelanto?
25            A.    No.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 94 of 114 Page ID
                                        #:3157

                                                                             Page 93
 1            Q.    Okay.    If we could go to back to Exhibit
 2      2, if we could turn to 29765.
 3            A.    This one?
 4            Q.    Yes.    Do you know what this document is?
 5            A.    This is the verification of my manual when
 6      I handed it in and a video that we watched.
 7            Q.    Okay.    So when you -- were you provided
 8      this when you first entered the Adelanto facility?
 9            A.    GEO.    Fills out this document when I'm
10      handed this manual of their policies.            It's like a
11      verification that it was handed.
12            Q.    Okay.    So did GEO hand you something
13      called the GEO handbook when you entered the
14      facility?
15            A.    Yes.
16            Q.    And did they hand you something called the
17      ICE handbook when you entered the facility?
18                  MR. FREE:     Object to the form.
19                  You can answer.
20                  THE WITNESS:      The ICE handbook?
21      BY MR. BARNACLE:
22            Q.    Yes.
23            A.    GEO.    It says "GEO handbook."
24            Q.    Did you receive two separate handbooks
25      when you entered the facility?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 95 of 114 Page ID
                                        #:3158

                                                                             Page 94
 1            A.    I received a blue handbook.          A blue book
 2      of the GEO policies.
 3            Q.    Okay.    Did you review the blue book with
 4      GEO policies?
 5            A.    Yes.
 6            Q.    And as part of that blue book, were
 7      there -- was there one part that had GEO policies?
 8            A.    Yes.
 9            Q.    Was there another part that had ICE
10      policies?
11                  MR. FREE:     Objection.     Vague.    Calls for
12      speculation.     Calls for a legal conclusion.
13                  Answer, if you know.
14                  THE WITNESS:      Okay.    If it was in English,
15      I obviously did not understand it.           If it was in
16      Spanish, the policy, as far as our understood it,
17      was that there was going to be an ICE officer who
18      would be verifying our cases and that any question
19      or concern we could ask him.
20      BY MR. BARNACLE:
21            Q.    Just so we're clear.        You don't separately
22      recall there being an ICE handbook that had ICE
23      policies provided to you when you entered the
24      Adelanto facility?
25                  MR. FREE:     Object to form.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 96 of 114 Page ID
                                        #:3159

                                                                             Page 95
 1                  You can answer.
 2                  THE WITNESS:      When you said separately,
 3      you are verifying that I did, in fact, receive it.
 4      And what I recall is receiving a blue handbook with
 5      the GEO policies.
 6      BY MR. BARNACLE:
 7            Q.    Okay.    Understood.      And just so I'm clear.
 8      Did you ever purchase shampoo from the commissary?
 9            A.    No.
10            Q.    Okay.    Did you ever purchase lotion from
11      the commissary?
12            A.    No.
13            Q.    Did you ever purchase soap from the
14      commissary?
15            A.    No.
16                  MR. BARNACLE:      I think I'm done.
17                  MR. FREE:     Can we take five minutes?
18                  MR. BARNACLE:      Yes.
19                  MR. FREE:     I do have a couple of
20      questions.
21                    (Brief recess taken)
22                  MR. BARNACLE:      Yes.
23                  MR. FREE:     Okay.
24      / / /
25      / / /


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 97 of 114 Page ID
                                        #:3160

                                                                             Page 96
 1                                EXAMINATION
 2      BY MR. FREE:
 3            Q.    Do you recall approximately what month and
 4      year you entered Adelanto?
 5            A.    I was detained on the 25th of December
 6      of 2016, and I don't recall when I was taken to
 7      Adelanto.
 8            Q.    And do you recall the date you were
 9      released from Adelanto?
10            A.    January 24th of 2018.
11            Q.    Okay.    I would like you to look at
12      paragraph nine of Exhibit 1, which is your
13      declaration, and I will point you to the last
14      sentence on line 19 starting with "aveces" or
15      "sometimes."     Can you read that out loud, please?
16      Those two sentences.
17            A.    "Sometimes I was paid nothing.          On other
18      occasions I was paid with extra portions of food."
19            Q.    Is that true?
20            A.    Yes.
21            Q.    Okay.    Did you actually receive the items
22      that you requested on the day that you received a
23      response from ICE to your KITE asking for clothing?
24                  MR. BARNACLE:      Object to the form.
25                  THE WITNESS:      No.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 98 of 114 Page ID
                                        #:3161

                                                                             Page 97
 1      BY MR. FREE:
 2            Q.    How long would it take to receive the
 3      items that you asked for?
 4                  MR. BARNACLE:      Object to the form.
 5                  THE WITNESS:      Sometimes it would take
 6      days.    Let me repeat.      We are 84, 80 people in each
 7      tank.    If I would send a KITE among all of the
 8      hundreds of KITEs in order to be given an answer, it
 9      would take days.
10      BY MR. FREE:
11            Q.    Did the commissary sell fresh fruit?
12            A.    No, not at the commissary.
13            Q.    Did it sell fresh vegetables?
14            A.    No.
15            Q.    Did the commissary sell any form of meat
16      and protein?
17            A.    I'm not aware.
18            Q.    In order to buy four-dollar packets of
19      Ramen containing seven Ramen packages, how many days
20      would you have to work?
21            A.    Four if they paid me for them.
22            Q.    How do you make phone calls at Adelanto?
23            A.    With the money from the commissary from my
24      work.
25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 99 of 114 Page ID
                                        #:3162

                                                                             Page 98
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12            Q.    Did you ever have a free telephone call
13      with your attorney while you were inside Adelanto?
14      Your immigration attorney?
15            A.    No.    They only give us three minutes on a
16      card.    Upon entering, most people used it to call
17      their relatives.      If you had any money left, you can
18      use it to make calls.
19            Q.    Do you know approximately how much the
20      calls cost per minute?
21            A.    No.
22            Q.    You testified earlier about an extra
23      plate.
24                  Do you remember that?
25            A.    Yes.


                    TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 100 of 114 Page ID
                                     #:3163

                                                                         Page 99
 1         Q.    Why was that a benefit to you while you
 2   were at Adelanto?
 3         A.    One, because the food was not enough that
 4   GEO gave us because of the time that we were given
 5   to eat and by giving us a second plate, they could
 6   give it to us in a bag.        What we call a lunch bag.
 7   The officer would authorize me to take it to the
 8   room and to eat more peacefully.
 9         Q.    Why, if you understand, were you able to
10   be released from Adelanto in January of 2018?
11         A.    Repeat the question, please.
12         Q.    Why, if you know, were you able to be
13   released from Adelanto in January of 2018?
14         A.    At my last court date the immigration
15   judge said that I had three possibilities.            The
16   appeals board notified --
17               THE INTERPRETER:      The interpreter needs to
18   clarify, Counsel.
19               MR. FREE:     I understand.     I can help.
20               THE INTERPRETER:      I know you may, but if
21   you don't mind.
22               THE WITNESS:     They could win my case.
23   BY MR. FREE:
24         Q.    Okay.    Did you pay a bond to get out?
25         A.    I received help to pay it because I don't


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 101 of 114 Page ID
                                     #:3164

                                                                        Page 100
 1   have the means.
 2         Q.    Okay.    Who helped you?
 3         A.    Several people.      Among them were my
 4   sponsor and other people who were involved.
 5         Q.    How did you communicate with those people
 6   while you were inside Adelanto?
 7         A.    It was through the voluntary program Al
 8   Otro Lado.
 9         Q.    Did you ever communicate with people
10   outside by telephone about your bond process?
11         A.    No.
12         Q.    Okay.    It was face-to-face?
13         A.    No, I'm not aware of how it was paid.
14         Q.    Okay.    If you had not been able to make
15   phone calls to anyone because you had no money in
16   your commissary, do you believe you would still be
17   in Adelanto today?
18         A.    No.
19         Q.    Explain why?
20         A.    Had I not been able to make the telephone
21   calls to call my family, talk to Al Otro Lado, I'm
22   almost sure I would have been deported and murdered
23   in my country.
24         Q.    Is it fair to say that the money in your
25   commissary made a difference between whether you


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 102 of 114 Page ID
                                     #:3165

                                                                        Page 101
 1   were free and safe or detained?
 2         A.    Yes.
 3         Q.    Is it fair to say that the money in your
 4   commissary helped you avoid deportation and
 5   potential death in El Salvador?
 6         A.    Yes.
 7         Q.    The candy that you have purchased at the
 8   commissary that GEO's attorney asked you about
 9   earlier, did you always use all of that candy for
10   your own personal use as opposed to other people
11   eating it?
12         A.    Oh, no.
13         Q.    Okay.
14         A.    We would exchange it with the other
15   detainees.    For example, I would buy candy, and I
16   would exchange it with the other ones who had maybe
17   shampoo.    They would give me a little bit or
18   toothpaste.     Whatever they had in their hand.
19         Q.    You used candy you got at the commissary
20   to get soap or other hygiene items; is that correct?
21         A.    Yes.
22         Q.    Was the work that you did for GEO at
23   Adelanto voluntary?
24         A.    No, it wasn't voluntary because I had to
25   work for one dollar or for a plate of extra food.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 103 of 114 Page ID
                                     #:3166

                                                                        Page 102
 1         Q.    Why did you have to work for those things?
 2         A.    Because I needed to cover my basic needs.
 3   I needed to make a phone call so I could be paid one
 4   dollar, and the most important thing is the threats
 5   from the officers.      They would punish all of us in
 6   general or specifically the group.
 7         Q.    Why would you be punished?
 8         A.    For refusing not to work.
 9         Q.    Did you ever personally refuse to work?
10         A.    Yes.
11         Q.    What happened when you did so?
12         A.    The officers -- on that occasion they
13   took -- they appropriated themselves with my
14   personal belongings.       I remember that I had worked
15   at 2:00 a.m., and we had been given a lunch bag.
16               They came at 7:00 a.m. to go and do
17   another job and we said no and a few minutes later
18   an officer came to do a seizure and took away what
19   we had as food.
20         Q.    Do you remember whether it was one officer
21   or more than one officer?
22         A.    There are different officers.
23         Q.    Do you remember the name of any of those
24   officers?
25         A.    There's Officer Otello, Marionello.           A


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 104 of 114 Page ID
                                     #:3167

                                                                        Page 103
 1   female Officer Gonzales.        Mendoza, Ny, and many
 2   officers whose names are in English and I can't
 3   remember.
 4         Q.    As far as you know, do all of those
 5   officers work for GEO?
 6         A.    Yes.
 7               MR. FREE:     Those are all of the questions
 8   that I have.
 9               MR. BARNACLE:      I have one follow up.
10                             EXAMINATION
11   BY MR. BARNACLE:
12         Q.    If you don't mind turning to Exhibit 2.
13               MR. FREE:     Do you have a page?
14               MR. BARNACLE:      Yes.   29751.
15   BY MR. BARNACLE:
16         Q.    Is this a KITE form that you submitted?
17         A.    Yes.
18         Q.    Can you tell us what you requested?
19         A.    To help me call my family.
20         Q.    And what did -- what was GEO's response to
21   that request?
22               MR. FREE:     If you know.     It's in English.
23               THE WITNESS:     No, I don't know what it
24   says.
25               MR. FREE:     Do you want to read it to him?


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 105 of 114 Page ID
                                     #:3168

                                                                        Page 104
 1   BY MR. BARNACLE:
 2         Q.    The response says one free 5-minute call
 3   expires 3/5 of '17.
 4               Do you see that?
 5         A.    Yes.
 6         Q.    Did you receive a free five minute call in
 7   response to this KITE?
 8         A.    No.
 9         Q.    So this is inaccurate?        Is that what
10   you're saying?
11         A.    If you see the date of my kite -- of my
12   request, it's in February.
13               MR. FREE:     Let the record reflect that the
14   witness is pointing to the date part at the top of
15   279751.
16               THE WITNESS:     And I imagine that what is
17   mentioned here is that GEO gives us a card when we
18   enter GEO in order to communicate.
19               MR. FREE:     Let the record reflect that the
20   witness is pointing at the response section of the
21   KITE on 29751.
22               THE WITNESS:     When I asked them for help
23   to communicate with my family, it's among the
24   privileges that we have when we work in the
25   positions.    We would fill out a KITE, and the GEO


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 106 of 114 Page ID
                                     #:3169

                                                                        Page 105
 1   officer would take the people in order to make a
 2   phone call.     I'm unaware of the location because I
 3   never had that privilege.
 4   BY MR. BARNACLE:
 5         Q.    Okay.    You requested the help to call your
 6   family on February 12th of 2017, correct?
 7         A.    Correct.
 8         Q.    The bottom portion says that it was
 9   completed and the date is February 22nd of 2017,
10   correct?
11         A.    Yes.
12         Q.    And the response says one free five minute
13   call expires 3/5 of '17, correct?
14         A.    Yes.
15         Q.    And it's your testimony right now that
16   despite this form and despite the fact that the
17   response says five-minute call expires 3/5/17 and
18   despite the fact that there's a telephone number
19   listed, you didn't get a free five-minute call?
20               MR. FREE:     Objection.     Compound.
21               You can answer.
22               THE WITNESS:     Okay.    If I don't remember
23   incorrectly, this is the date when we entered GEO.
24   The date that I put in the KITE to get ahold of my
25   family was on February 12th.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 107 of 114 Page ID
                                     #:3170

                                                                        Page 106
 1               MR. FREE:     So for the record, when he said
 2   the date that he was entering GEO, he was pointing
 3   to the time date stamp box in the top right-hand
 4   corner of this Bates stamped page.
 5               He's now pointing to the center column of
 6   the call-out box in the middle of the page in the
 7   Spanish section.      It says market.
 8               THE WITNESS:     And GEO responds on the
 9   22nd.   I think there's a 10-day difference.            Where
10   they tell me that on March 5th, I'm going to have
11   five free minutes, which I was never able to do
12   because if there were a log of my calls, they will
13   only appear inside the tank for Delta.
14   BY MR. BARNACLE:
15         Q.    Okay.    I understand what you're saying.
16   The response says one free five-minute call expires
17   3/5 of '17?
18         A.    Uh-huh, correct.
19         Q.    Is it your understanding of the word
20   "expires" means you can make that phone call for
21   five minutes for free at any time after the 22nd
22   of February to 3/5 of '17?
23               MR. FREE:     Object to form.
24               You can answer, if you know.
25               THE WITNESS:     Okay.    Yes, I understand


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 108 of 114 Page ID
                                     #:3171

                                                                        Page 107
 1   what you're saying.       But exactly what is said is not
 2   complied.    Because my need was at this moment to
 3   call my family.
 4               GEO responds 10 days later that they
 5   cannot communicate me with my family until March.
 6   If we look at the dates of February 22nd to
 7   March 5th, I did not have communication with my
 8   family.    If there was an officer -- if there was,
 9   I'm sure I did not go.
10   BY MR. BARNACLE:
11         Q.    Okay.    Can you turn to GEO-Novoa 29754.
12               Is this also a KITE form that you
13   submitted on January of 2017 regarding making a
14   phone call to your family?
15         A.    It's in English.      The officer filled it
16   out for me.
17         Q.    Okay.    It says -- if I can read part of
18   it.
19         A.    Yes.
20         Q.    "I know if I could get a free call,
21   please, Officer.      Thanks so much."
22               MR. FREE:     I'm going to object.       That's
23   not what it says completely.         If you want to read to
24   him all of what it says, that's fine.
25               MR. BARNACLE:      It's hard to read the top


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 109 of 114 Page ID
                                     #:3172

                                                                        Page 108
 1   part.
 2               MR. FREE:     I agree.    So let's decide
 3   whether we're going to read all of what it says --
 4   BY MR. BARNACLE:
 5         Q.    The response section says, "You have one
 6   free three-minute phone call that expires February
 7   2nd of 2017."
 8               Do you see that?
 9         A.    Yes.
10         Q.    Did you utilize your one free three-minute
11   phone call prior to February 2nd of 2017 to call
12   your family?
13         A.    I will repeat.
14               If these are calls that I supposedly made,
15   I did not make them.       The only thing that GEO gave
16   me was a card in order to make a three-minute call.
17   It wouldn't make any sense that I wanted to talk to
18   my family.    That's why I sent these KITEs.
19         Q.    Understood.
20               And if you look at, you know, back at
21   29751, you stated on February 12th, 2017 you
22   wanted to speak to your family, and that wasn't
23   the -- the free five-minute card wasn't granted to
24   you until 10 days later, correct?
25               MR. FREE:     Objection to the form.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 110 of 114 Page ID
                                     #:3173

                                                                        Page 109
 1               You can answer.
 2               THE WITNESS:     Let me clarify.       Once again
 3   a little slower.
 4               All detainees, specifically myself, was
 5   given one card.      Just one card for three minutes.
 6   Other than that card, GEO does not hand any more
 7   telephone cards unless one has money in the
 8   commissary to use.      My KITE.
 9               THE INTERPRETER:      Interpreter's
10   correction.
11               THE WITNESS:     My KITEs are to ask an
12   officer to allow me to make a call.           Where the
13   officer comes to the unit, makes the call for you on
14   that exact day that it was scheduled, and you are
15   taken to another location to make it.
16               That's why I am clarifying, once again, I
17   never made another call other than my first
18   three-minute call for the first time.           All these
19   were attempts to communicate with my family.
20   BY MR. BARNACLE:
21         Q.    Okay.    So looking at the KITE on 29754,
22   you request the ability to call your family, and the
23   response is you have one free three-minute phone
24   call that expires February 2nd of 2017.
25               Do you see that?


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 111 of 114 Page ID
                                     #:3174

                                                                        Page 110
 1         A.     Yes.
 2         Q.     Did you use that three-minute phone
 3   call -- free three-minute phone call to call your
 4   family before --
 5         A.     No.
 6         Q.     -- February 2nd of 2017?
 7         A.     No.
 8                MR. BARNACLE:     Okay.   I have no further
 9   questions.
10

11

12              (Deposition concluded at 12:13 p.m.)
13

14

15

16

17

18

19

20

21

22

23

24

25



                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 112 of 114 Page ID
                                     #:3175

                                                                        Page 111
 1            DECLARATION UNDER PENALTY OF PERJURY
 2

 3               I, JAIME CAMPOS FUENTES, do hereby
 4         certify under penalty of perjury that I have
 5         reviewed the foregoing transcript of my
 6         deposition taken on October 20, 2019; that I
 7         have made such corrections as appear noted
 8         herein in ink; that my testimony as
 9         contained herein, as corrected, is true and
10         correct.
11               DATED this _____ day of ______________,
12         2019, at _____________________, California.
13

14

15

16

17                           _______________________________
18                                  Jaime Campos Fuentes
19

20

21

22

23

24

25



                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 113 of 114 Page ID
                                     #:3176

                                                                        Page 112
 1                    REPORTER'S CERTIFICATION
 2

 3         I, Armando L. Pineda, Certified Shorthand
 4   Reporter in and for the State of California, do
 5   hereby certify:
 6         That the foregoing witness was by me duly
 7   sworn; that the deposition was then taken before me
 8   at the time and place herein set forth; that the
 9   testimony and proceedings were reported
10   stenographically by me and later transcribed into
11   typewriting under my direction; that the foregoing
12   is a true record of the testimony and proceedings
13   taken at that time.
14         I further certify that I am not counsel for nor
15   related to any party to said action nor in any way
16   interested in the outcome thereof.
17

18         IN WITNESS WHEREOF, I have subscribed my name
19   on this 22nd day of October, 2019.
20

21
                                        Armando Pineda
22                           _______________________________
                             ARMANDO L. PINEDA, CSR No. 12670
23

24

25



                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-1 Filed 10/28/19 Page 114 of 114 Page ID
                                     #:3177

                                                                        Page 113
 1                          ERRATA SHEET
 2    Case Name:
 3    Deposition Date:
 4    Deponent:
 5    Pg.   No. Now Reads         Should Read      Reason
 6    ___   ___ __________        __________       ____________________
 7    ___   ___ __________        __________       ____________________
 8    ___   ___ __________        __________       ____________________
 9    ___   ___ __________        __________       ____________________
10    ___   ___ __________        __________       ____________________
11    ___   ___ __________        __________       ____________________
12    ___   ___ __________        __________       ____________________
13    ___   ___ __________        __________       ____________________
14    ___   ___ __________        __________       ____________________
15    ___   ___ __________        __________       ____________________
16    ___   ___ __________        __________       ____________________
17    ___   ___ __________        __________       ____________________
18    ___   ___ __________        __________       ____________________
19    ___   ___ __________        __________       ____________________
20

21                                              _____________________
22                                              Signature of Deponent
      SUBSCRIBED AND SWORN BEFORE ME
23    THIS ____ DAY OF __________, 2019.
24    ____________________
25    (Notary Public)       MY COMMISSION EXPIRES:__________


                 TSG Reporting - Worldwide 877-702-9580
